

EXHIBIT 10.395


EXECUTION COPY


$750,000,000
CREDIT AGREEMENT
(364-DAY COMMITMENT)
dated as of May 31, 2019


Among


THE CHARLES SCHWAB CORPORATION


and


CITIBANK, N.A.
as Administrative Agent
and
THE OTHER FINANCIAL INSTITUTIONS PARTY HERETO
and


BANK OF AMERICA, N.A.
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH
THE BANK OF NEW YORK MELLON
and
WELLS FARGO BANK, NATIONAL ASSOCIATION
as Co-Documentation Agents


and
JPMORGAN CHASE BANK, N.A.
as Syndication Agent


and
CITIBANK, N.A.
and
JPMORGAN CHASE BANK, N.A.
as Joint Lead Arrangers and Bookrunners












--------------------------------------------------------------------------------





1.
DEFINITIONS.   
1
 
 
 
 
2.
THE CREDIT FACILITY.   
13
 
 
 
 
 
2.1 The Revolving Credit Facility   
13
 
 
2.2 Term Loan Facility   
14
 
 
2.3 Evidence of Borrowing/Promissory Notes   
14
 
 
2.4 Making of Revolving Loans and Term Loans, Borrowings; Interest Periods;
 
 
            Notice   
15
 
 
2.5 Conversion and Continuation Elections.   
16
 
 
2.6 Interest Periods   
18
 
 
2.7 Interest Rates   
18
 
 
2.8 Substitute Rates   
19
 
 
2.9 Fees   
19
 
 
2.10 Reduction of Credit   
20
 
 
2.11 Termination Date; Extensions   
20
 
 
2.12 Payments by the Lenders to the Agent   
21
 
 
2.13 Sharing of Payments, Etc.   
22
 
 
2.14 Computation of Fees and Interest   
22
 
 
2.15 Defaulting Lenders   
23
 
 
 
 
3.
PAYMENT.   
24
 
 
 
 
 
3.1 Repayment   
24
 
 
3.2 Method of Payment   
24
 
 
3.3 Optional Prepayment   
24
 
 
3.4 Taxes/Net Payments   
25
 
 
3.5 Illegality   
25
 
 
3.6 Increased Costs and Reduction of Return   
26
 
 
3.7 Funding Losses   
27
 
 
3.8 Certificates of Lenders   
27
 
 
3.9 Substitution of Lenders   
27
 
 
3.10 Survival   
28
 
 
 
 
4.
CONDITIONS.   
28
 
 
 
 
 
4.1 Conditions Precedent to the Effectiveness of this Agreement   
28
 
 
4.2 Conditions Precedent to Revolving Loans and Term Loans   
29
 
 
 
 
5.
REPRESENTATIONS AND WARRANTIES.   
30
 
 
 
 
 
5.1 Organization and Good Standing   
30
 
 
5.2 Corporate Power and Authority   
30
 
 
5.3 Enforceability   
30
 
 
5.4 No Violation of Laws or Agreements   
30
 
 
5.5 No Consents   
31
 
 
 
 
 
 
 
 
 
 
 
 
 



i

--------------------------------------------------------------------------------




 
5.6 Financial Statements   
31
 
 
5.7 Broker Subsidiary Licenses, Etc   
31
 
 
5.8 Broker Subsidiary/Broker Registration   
31
 
 
5.9 Broker Subsidiary/SIPC   
31
 
 
5.10 Taxes   
31
 
 
5.11 ERISA   
31
 
 
5.12 No Extension of Credit for Default Remedy/Hostile Acquisition   
32
 
 
5.13 Use of Proceeds/Margin Regulations   
32
 
 
5.14 Authorized Persons   
32
 
 
5.15 Material Contracts   
32
 
 
5.16 Litigation   
32
 
 
5.17 Investment Company   
32
 
 
5.18 Designated Persons   
32
 
 
 
 
6.
AFFIRMATIVE COVENANTS.   
32
 
 
 
 
 
6.1 Notice of Events of Default   
33
 
 
6.2 Financial Statements   
33
 
 
6.3 Insurance   
33
 
 
6.4 Books and Records   
33
 
 
6.5 Change in Business   
33
 
 
6.6 Capital Requirements   
33
 
 
6.7 Anti-Corruption Laws and Sanctions   
33
 
 
 
 
7.
NEGATIVE COVENANTS.   
33
 
 
 
 
 
7.1 Net Capital   
34
 
 
7.2 Minimum Stockholders’ Equity   
34
 
 
7.3 Merger/Disposition of Assets   
34
 
 
7.4 Broker Subsidiary Indebtedness   
34
 
 
7.5 Indebtedness Secured by Subsidiary Stock   
34
 
 
7.6 Liens and Encumbrances   
35
 
 
7.7 Use of Proceeds   
35
 
 
 
 
8.
EVENTS OF DEFAULT.   
35
 
 
 
 
 
8.1 Defaults   
35
 
 
8.2 Remedies   
37
 
 
 
 
9.
THE AGENT.   
37
 
 
 
 
 
9.1 Appointment and Authorization   
37
 
 
9.2 Delegation of Duties   
38
 
 
9.3 Liability of Agent   
38
 
 
9.4 Reliance by Agent   
38
 
 
9.5 Notice of Default   
39
 
 
9.6 Credit Decision   
39
 
 
9.7 Indemnification of Agent   
39
 
 
 
 
 
 
 
 
 



ii

--------------------------------------------------------------------------------




 
9.8 Agent in Individual Capacity   
40
 
 
9.9 Successor Agent   
40
 
 
9.10 Withholding Tax   
40
 
 
9.11 Co-Agents   
42
 
 
9.12 Certain ERISA Matters
42
 
 
 
 
10.
MISCELLANEOUS.   
44
 
 
 
 
 
10.1 Amendments and Waivers   
44
 
 
10.2 Notices   
45
 
 
10.3 No Waiver-Cumulative Remedies   
47
 
 
10.4 Costs and Expenses   
47
 
 
10.5 Borrower Indemnification   
47
 
 
10.6 Payments Set Aside   
48
 
 
10.7 Successors and Assigns   
48
 
 
10.8  Assignments, Participations Etc   
49
 
 
10.9 Confidentiality   
51
 
 
10.10 Notification of Addresses, Lending Offices, Etc   
53
 
 
10.11 Counterparts   
53
 
 
10.12 Severability   
53
 
 
10.13 No Third Parties Benefited   
53
 
 
10.14 Governing Law and Jurisdiction   
53
 
 
10.15 Waiver of Jury Trial   
54
 
 
10.16 Entire Agreement   
55
 
 
10.17 Headings   
55
 
 
10.18 USA Patriot Act   
55
 
 
10.19 Acknowledgement and Consent to Bail-In of EEA Financial Institutions   
55
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



iii

--------------------------------------------------------------------------------




 
 
 
 
SCHEDULES:
 
 
 
 
 
Schedule 1 - Lenders’ Commitments
 
 
Schedule 2 - List of Borrowing Agreements
 
 
Schedule 6.2 – Compliance Certificate
 
 
Schedule 10.2 - Notices
 
 
 
 
 
EXHIBITS:
 
 
 
 
 
Exhibit A-1 - Revolving Note
 
 
Exhibit A-2 - Term Note
 
 
Exhibit B - Borrowing Advice
 
 
Exhibit C - Notice of Conversion/Continuation
 
 
Exhibit D - Commitment and Termination Date Extension Request
 
 
Exhibit E - Borrower’s Opinion of Counsel
 
 
Exhibit F - Form of Assignment and Acceptance
 













iv

--------------------------------------------------------------------------------







CREDIT AGREEMENT (364-DAY COMMITMENT)




THIS CREDIT AGREEMENT (364-DAY COMMITMENT) (“this Agreement”) is entered into as
of May 31, 2019, among The Charles Schwab Corporation, a Delaware corporation
(the “Borrower”), the several financial institutions from time to time party to
this Agreement (collectively the “Lenders”; individually each a “Lender”), and
Citibank, N.A., as administrative agent for the Lenders (the “Agent”).


WHEREAS, the Lenders are willing to make from time to time Revolving Loans to
the Borrower through May 29, 2020, and to make Term Loans to the Borrower on or
before May 29, 2020 and maturing no later than May 28, 2021, upon the terms and
subject to the conditions set forth in this Agreement.


NOW, THEREFORE, in consideration of the premises and of the mutual agreements
and covenants herein contained, the parties hereto agree as follows:


1.
DEFINITIONS. The following terms have the following meanings:



Affiliate:
As to any Person, any other Person which, directly or indirectly, is in control
of, is controlled by, or is under common control with, such Person. A Person
shall be deemed to control another Person if the controlling Person possesses,
directly or indirectly, the power to direct or cause the direction of the
management and policies of the other Person, whether through the ownership of
voting securities, membership interests, by contract, or otherwise.



Agent:
Citibank in its capacity as administrative agent for the Lenders hereunder and
any successor agent appointed under Section 9.9.



Agent-Related
Persons:
Citibank and any successor agent appointed under Section 9.9, together with
Citibank’s Affiliates, and the officers, directors, employees, agents and
attorney-in-fact of such Persons and Affiliates.



Agreement:
This Credit Agreement.

    
Agent’s
Payment Office:
The address for payments set forth on the signature page hereto in relation to
the Agent, or such other address as the Agent may from time to time specify.



Anti-Corruption
Laws
The U.S. Foreign Corrupt Practices Act and the U.K. Bribery Act, each as may be
amended, and any rules or regulations thereunder.





--------------------------------------------------------------------------------






Applicable Margin:     (i) with respect to Eurodollar Rate Loans, 0.875% per
annum;
and
    
(ii) with respect to Base Rate Loans, 0.00% per annum.


Arrangers:
Citibank, N.A. and JPMorgan Chase Bank, N.A.



Assignee:
The meaning specified in Section 10.8.



Attorney Costs:
Without duplication, (1) all fees and disbursements of any law firm or other
external counsel, and (2) the allocated cost of internal legal services and all
disbursements of internal counsel.



Bail-In Action:
The meaning specified in Section 10.19.



Bank Subsidiary:
Any Federal savings association (as defined in 12 U.S.C. §1813(b)(2), any
national member bank (as defined in 12 U.S.C. §1813(d)(1)) or state member bank
(as defined in 12 U.S.C.§1813(d)(2)) that is a subsidiary (as defined in 12 USC
§1841(d)) of the Borrower.



Bankruptcy Code:
The Federal Bankruptcy Reform Act of 1978 (11 U.S.C. §101, et seq.), as amended.



Base Rate:
For any day, the highest of: (a) 0.500% per annum above the Federal Funds Rate;
(b) the rate of interest in effect for such day as publicly announced from time
to time by Citibank, N.A. as its “Base Rate” and (c) the ICE Benchmark
Administration Interest Settlement Rate (or the successor thereto if the ICE
Benchmark Administration is no longer making such a rate available) applicable
to Dollars for a period of one month (“One Month LIBOR”) plus 1.00% (for the
avoidance of doubt, the One Month LIBOR for any day shall be based on the rate
appearing on Reuters LIBOR01 Page (or other commercially available source
providing such quotations as designated by the Agent from time to time) at
approximately 11:00 a.m. London time on such day); provided that, if One Month
LIBOR shall be less than zero, such rate shall be deemed zero for purposes of
this Agreement. The “Base Rate” described in clause (b) is a rate set by
Citibank, N.A. based upon various factors including Citibank, N.A.’s costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such rate announced by Citibank, N.A. shall
take effect at the opening of business on the day specified in the public
announcement of such change.



2

--------------------------------------------------------------------------------






Base Rate Loan:
A Revolving Loan or Term Loan that bears interest based on the Base Rate.



Borrowing:
A borrowing hereunder consisting of Revolving Loans or Term Loans of the same
Type made to the Borrower on the same day by the Lenders under Section 2 and,
other than in the case of a Base Rate Loan, having the same Interest Period.



Borrowing Advice:
A written request made by the Borrower with respect to any Loan substantially in
the form of Exhibit B specifying the information required in Section 2.4 hereof
and executed by the Borrower from time to time.



Borrowing
Agreements:
The credit agreement(s) between the Borrower and the lenders listed in Schedule
2.



Borrowing Date:
Any date on which a Borrowing occurs under Section 2.4.



Broker Subsidiary:
Charles Schwab & Co., Inc., a California corporation, and its successors and
assigns.



Business Day:
A day other than a Saturday, Sunday or any other day on which commercial banks
are authorized or required to close in California or New York and, if the
applicable Business Day relates to a Eurodollar Rate Loan, such a day on which
dealings are carried on in the applicable offshore dollar interbank market.



Capital Adequacy
Regulation:
Any guideline, directive or requirement of any central bank or other
Governmental Authority, or any other law, rule or regulation, whether or not
having the force of law, in each case, regarding capital adequacy of any bank or
of any corporation controlling a bank. For the avoidance of doubt, Capital
Adequacy Regulation shall include all rules, guidelines or directives concerning
capital adequacy (x) issued in connection with the Dodd-Frank Wall Street Reform
and Consumer Protection Act or (y) promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, regardless of the date enacted, adopted or
issued.



Change in
Control:
The consummation of a reorganization, merger or consolidation by the Borrower or
the sale or other disposition of all or substantially all of the assets of the
Borrower (a “Business Combination”), unless, following such Business
Combination, (i) no person or





3

--------------------------------------------------------------------------------




entity (excluding any corporation resulting from such Business Combination or
any employee benefit plan (or related trust) of the Borrower or such corporation
resulting from such Business Combination) beneficially owns, directly or
indirectly, 35% or more of, respectively, the then outstanding shares of common
stock of the corporation resulting from such Business Combination or the
combined voting power of the then outstanding voting securities of such
corporation (except to the extent that such ownership existed prior to the
Business Combination); and (ii) at least a majority of the members of the board
of directors of the corporation resulting from such Business Combination were
members of the board of directors of the Borrower as of the time of the action
of the board of directors of the Borrower providing for such Business
Combination.


Citibank:
Citibank, N.A., a national banking association.



Closing Date:
The date (not before May 31, 2019) on which all conditions precedent set forth
in Section 4 are satisfied or waived by all Lenders or, in the case of
subsection 4.1(g), waived by the person entitled to receive such payment.



Code:
The Internal Revenue Code of 1986, as amended, and Regulations promulgated
thereunder.



Commitment:
The meaning specified in Section 2.1.



Commitment Fee:
The meaning specified in subsection 2.9(b).



Consolidated
Stockholders’ Equity:
With respect to any Person, as of any date of determination, all amounts that
would, in accordance with GAAP, be included under shareholders’ equity on a
consolidated balance sheet of such Person as at such date, including any
preferred stock, but excluding accumulated other comprehensive income (or loss).

Controlled
Subsidiary:
Any corporation 80% of whose voting stock (except for any qualifying shares) is
owned directly or indirectly by the Borrower.



Conversion/
Continuation Date:
Any date on which under Section 2.5, the Borrower (a) converts Loans of one Type
to another Type, or (b) continues as Loans of the same Type, but with a new
Interest Period, Loans having Interest Periods expiring on such date.



Credit:
The aggregate amount of the Commitments of all Lenders to make Revolving Loans
under the Revolving Credit Facility and Term Loans under the Term Loan Facility
in an amount not to exceed



4

--------------------------------------------------------------------------------




Seven Hundred Fifty Million and no/100 Dollars ($750,000,000.00), as the same
may be reduced under Section 2.10.


Debtor Relief Laws:
The Bankruptcy Code of the United States of America, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect.



Default:
Any event or circumstance which, with the giving of notice, the lapse of time,
or both, would (if not cured or otherwise remedied during such time) constitute
an Event of Default.



Defaulting Lender:
Subject to Section 2.15(b), any Lender that (a) has failed to (i) fund all or
any portion of its Loans within two Business Days of the date such Loans were
required to be funded hereunder unless such Lender notifies the Agent and the
Borrower in writing that such failure is the result of such Lender’s
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, or (ii) pay to
the Agent or any other Lender any other amount required to be paid by it
hereunder within two Business Days of the date when due, (b) has notified the
Borrower or the Agent in writing that it does not intend to comply with its
funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such Lender’s obligation to
fund a Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Agent or the Borrower, to confirm in
writing to the Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Agent and the Borrower), or (d) has, or has a direct or
indirect parent company that has, (i) become the subject of a proceeding under
any Debtor Relief Law or a Bail-In Action, or (ii) had appointed for it a
receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity; provided that a



5

--------------------------------------------------------------------------------




Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Agent that a
Lender is a Defaulting Lender under any one or more of clauses (a) through (d)
above shall be conclusive and binding absent manifest error, and such Lender
shall be deemed to be a Defaulting Lender (subject to Section 2.15(b)) upon
delivery of written notice of such determination to the Borrower and each
Lender.


Designated Person:
A Person named on (a) the list of Specially Designated Nationals and Blocked
Persons issued by OFAC or any successor office or agency within the U.S.
Department of the Treasury, or similar issuance by the U.S. Department of State,
or (b) any similar list issued by the United Nations Security Council, the
European Union or Her Majesty’s Treasury of the United Kingdom.

Dollars,
dollars, and $:
Each mean lawful money of the United States.



Effective Amount:
With respect to any Revolving Loans and Term Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any Borrowings and
prepayments or repayments of Revolving Loans and Term Loans occurring on such
date.



Eligible Assignee:
(i) A commercial bank organized under the laws of the United States, or any
state thereof, and having total equity capital of at least $1,000,000,000 and a
senior debt rating of a least “A” by Standard & Poor’s Ratings Service, a
Division of The McGraw- Hill Companies, Inc. or at least “A-2” by Moody’s
Investors Service, Inc. or, if not rated by either of the foregoing
organizations, an equivalent rating from a nationally recognized statistical
rating organization; or (ii) a commercial bank organized under the laws of any
other country which is a member of the Organization for Economic Cooperation and
Development (the OECD), or a political subdivision of any such country, and
having total equity capital of at least $1,000,000,000 and a senior debt rating
of at least “A” by Standard & Poor’s Ratings Service, a Division of The
McGraw-Hill Companies, Inc. or at least “A-2” by Moody’s Investors Service,
Inc., or, if not rated by either of the foregoing organizations, an equivalent
rating from a nationally

 






6

--------------------------------------------------------------------------------




recognized statistical rating organization; provided that such bank is acting
through a branch or agency located in the United States.


Eurodollar
Base Rate:
For any Interest Period:



(a) the rate per annum equal to the rate determined by the Agent to be the
offered rate that appears on the page of the Reuters screen (or any successor
thereto) that displays an average ICE Benchmark Administration Interest
Settlement Rate (or the successor thereto if the ICE Benchmark Administration is
no longer making such a rate available) for deposits in Dollars (for delivery on
the first day of such Interest Period) with a term equivalent to such Interest
Period, determined as of approximately 11:00 a.m. (London time) two Business
Days prior to the first day of such Interest Period, or


(b) in the event the rate referenced in the preceding subsection
(a) does not appear on such page or service or such page or service shall cease
to be available, the rate per annum equal to the rate determined by the Agent to
be the offered rate on such other page or other service that displays an average
ICE Benchmark Administration Interest Settlement Rate (or the successor thereto
if the ICE Benchmark Administration is no longer making such a rate available)
for deposits in Dollars (for delivery on the first day of such Interest Period)
with a term equivalent to such Interest Period, determined as of approximately
11:00 a.m. (London time) two Business Days prior to the first day of such
Interest Period;


provided that, if the Eurodollar Base shall be less than zero, such rate shall
be deemed zero for purposes of this Agreement.


Eurodollar Rate:
The rate obtained by dividing (i) Eurodollar Base Rate by (ii) a percentage
(expressed as a decimal) equal to 1.00 minus the Eurodollar Rate Reserve
Percentage.



Eurodollar Rate
Loan:
A Revolving Loan or Term Loan that bears interest based on the Eurodollar Rate.



Eurodollar Rate
Reserve Percentage:
For any Interest Period for any Loan for which the Eurodollar Rate has been
selected or is applicable, the percentage (expressed as a decimal) as calculated
by the Agent that is in effect on the first day of such Interest Period, as
prescribed by the Board of Governors of the U.S. Federal Reserve System (or any
successor), for determining reserve requirements to be maintained by the Agent



7

--------------------------------------------------------------------------------




under Regulation D (or any successor regulation thereof) as amended to the date
hereof (including such reserve requirements as become applicable to the Agent
pursuant to phase-in or other similar requirements of Regulation D at any time
subsequent to the date hereof) in respect of “Eurocurrency liabilities” (as
defined in Regulation D). The Eurodollar Rate shall be adjusted automatically on
and as of the effective date of any change in the Eurodollar Rate Reserve
Percentage.


Event of Default:
Any of the events or circumstances specified in Section 8.1.



Exchange Act:
The Securities and Exchange Act of 1934, as amended, and regulations promulgated
thereunder.



FATCA:
Sections 1471 through 1474 of the Code, as of the date of this Agreement (or any
amended or successor version that is substantively comparable and not materially
more onerous to comply with), any current or future regulations or official
interpretations thereof and any agreements entered into pursuant to Section
1471(b)(1) of the Code, any intergovernmental agreement entered into in
connection with the implementation of such Sections of the Code and any fiscal
or regulatory legislation, rules or practices adopted pursuant to such
intergovernmental agreement.



Federal Funds Rate:
For any day, the interest rate per annum equal to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System, as published for such day (or, if such day is not a Business
Day, for the next preceding Business Day) by the Federal Reserve Bank of New
York; provided that, if the Federal Funds Rate shall be less than zero, such
rate shall be deemed zero for purposes of this Agreement.



Fee Letters:
The meaning specified in subsection 2.9(a).



FRB:
The Board of Governors of the Federal Reserve System, and any Governmental
Authority succeeding to any of its principal functions.



GAAP:
Generally accepted accounting principles set forth from time to time in the
opinions and pronouncements of the Accounting Principles Board and the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board (or agencies with similar functions of
comparable stature and authority within the U.S. accounting profession), which
are applicable to the circumstances as of the date of determination.



8

--------------------------------------------------------------------------------




Governmental
Authority:
Any nation or government, any state or other political subdivision thereof, any
central bank (or similar monetary or regulatory authority) thereof, any entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government, and any corporation or other entity
owned or controlled, through stock or capital ownership or otherwise, by any of
the foregoing.



Hedge Agreements:
Interest rate swap, interest rate cap or interest rate collar agreements.



Indebtedness:
As to any corporation, any obligation of, or guaranteed or assumed by, such
corporation for (i) borrowed money evidenced by bonds, debentures, notes or
other similar instruments, (ii) the deferred purchase price of property or
services (excluding trade and other accounts payable), (iii) the leasing of
tangible personal property under leases which, under any applicable Financial
Accounting Standards Board Statement, have been or should be recorded as
capitalized leases, (iv) direct or contingent obligations under letters of
credit issued for the account of such corporation or (v) net obligations in
respect of Hedge Agreements entered into with any counterparty.



Indemnified
Liabilities:
The meaning specified in Section 10.5.



Indemnified Person:    The meaning specified in Section 10.5.


Insolvency
Proceeding:
As to a debtor, (a) any case, action or proceeding before any court or other
Governmental Authority relating to bankruptcy, reorganization, insolvency,
liquidation, receivership, dissolution, winding-up or relief of debtors, or (b)
any general assignment for the benefit of creditors, composition, marshaling of
assets for creditors, or other similar arrangement in respect of its creditors
generally or any substantial portion of its creditors, undertaken under U.S.
Federal, state or foreign law, including the Bankruptcy Code.



Interest
Payment Date:
As to any Loan other than a Base Rate Loan, the last day of each Interest Period
applicable to such Loan and, as to any Base Rate Loan, the last Business Day of
each calendar quarter, provided, however, that if any Interest Period for a
Eurodollar Rate Loan exceeds three months, the date that falls three months
after the



9

--------------------------------------------------------------------------------




beginning of such Interest Period and after each Interest Payment Date
thereafter is also an Interest Payment Date.


Interest Period:
Any period specified in accordance with Section 2.6 hereof.



Intermediate
Parent:
Schwab Holdings, Inc., a Delaware corporation and its successors and assigns.



Lender:
The meaning specified in the introductory clause hereto.



Lending Office:
As to any Lender, the office or offices of such Lender specified as its “Lending
Office” or “Domestic Lending Office” or “Offshore Lending Office”, as the case
may be, on Schedule 10.2, or such other office or offices as such Lender may
from time to time notify the Borrower and the Agent.



Loan:
An extension of credit by a Lender to the Borrower under Section 2 in the form
of a Revolving Loan or Term Loan.



Loan Document:
This Agreement, any Notes, the Fee Letters, and all other documents delivered to
the Agent or any Lender in connection herewith.



Minimum
Stockholders’ Equity: As of the Closing Date, and the last day of each fiscal
quarter thereafter, the greater of:


(a)    $14,600,000,000, or


(b)
the sum of –



(i) $14,600,000,000, plus


(ii)    50% of the sum of cumulative Net Earnings for each fiscal quarter
commencing with the fiscal quarter ended June 30, 2019.


Net Capital Ratio:
As of the date of determination, that percentage of net capital to aggregate
debit items of any entity subject to the Net Capital Rule 15c3-1 promulgated by
the Securities Exchange Commission pursuant to the Securities Exchange Act of
1934 and any successor or replacement rule or regulation therefor.



Net Earnings:
With respect to any fiscal period, the consolidated net income of the Borrower
and its Subsidiaries, after taking into account all extraordinary items, taxes
and other proper charges and reserves

 






10

--------------------------------------------------------------------------------






for the applicable period, determined in accordance with GAAP, consistently
applied.


Non-Defaulting
Lender:
At any time, each Lender that is not a Defaulting Lender at such time.



Note:
A promissory note executed by the Borrower in favor of a Lender pursuant to
Section 2.3 in substantially the form of Exhibits A-1 and A-2.



Notice of Conversion/
Continuation:
A notice in substantially the form of Exhibit C.



Obligations:
All borrowings, debts, liabilities, obligations, covenants and duties arising
under any Loan Document owing by the Borrower to any Lender, the Agent, or any
Indemnified Person, whether direct or indirect (including those acquired by
assignment), absolute or contingent, due or to become due, now existing or
hereafter arising.



OFAC:
The U.S. Department of the Treasury’s Office of Foreign Assets Control.



Person:
An individual, partnership, corporation, limited liability company, business
trust, unincorporated association, trust, joint venture or other entity or
Governmental Authority.



Pro Rata Share:
As to any Lender at any time, the percentage equivalent (expressed as a decimal,
rounded to the ninth decimal place) at such time of such Lender’s Commitment
divided by the combined Commitments of all Lenders.



Reference Banks:
Citibank, N.A. and JPMorgan Chase Bank, N.A.



Replacement Lender:
The meaning specified in Section 3.9.



Required Lenders:
At any time at least two Lenders then holding in excess of 50% of the then
aggregate unpaid principal amount of the Loans, or, if no such principal amount
is then outstanding, at least two Lenders then having in excess of 50% of the
Commitments. The Loans owing to, and Commitments of, any Defaulting Lender shall
be disregarded in determining Required Lenders at any time.



Requirement of Law: As to any Person, any law (statutory or common), treaty,
rule or regulation or determination of an arbitrator or of a Governmental
Authority, in each case applicable to or binding upon the Person or


11

--------------------------------------------------------------------------------




any of its property or to which the Person or any of its property is subject.


Responsible Officer:
Any senior vice president or more senior officer of the Borrower, or any other
officer having substantially the same authority and responsibility; or, with
respect to compliance with financial covenants, the chief financial officer,
executive vice president- finance, controller or the treasurer of the Borrower,
or any other officer having substantially the same authority and responsibility.



Revolving Credit
Facility:
The revolving credit facility available to the Borrower pursuant to Section 2.1
hereof.



Revolving Loan:
The meaning specified in Section 2.1, and may be a Base Rate Loan or a
Eurodollar Rate Loan (each a “Type” of Revolving Loan).



Revolving Note:
The meaning specified in Section 2.3.



Revolving
Termination Date:
The earlier to occur of:



(a)
May 29, 2020; and



(b)
the    date    on    which    the    Commitments    terminate    in accordance
with the provisions of this Agreement.



Sanctions:
Economic or financial sanctions or trade embargoes imposed, administered or
enforced from time to time by (a) OFAC or any successor office or agency within
the U.S. Department of the Treasury or the U.S. Department of State, or (b) the
United Nations Security Council, the European Union or Her Majesty’s Treasury of
the United Kingdom.



SEC:
The Securities and Exchange Commission, or any Governmental Authority succeeding
to any of its principal functions.



12

--------------------------------------------------------------------------------




Senior Medium-
Term Notes,
Series A:
Senior debt securities or senior subordinated debt securities issued by The
Charles Schwab Corporation with a maturity between 9 months and 30 years in
accordance with the Senior Indenture, as amended, and the Senior Subordinated
Indenture, as amended, both dated as of July 15, 1993 by and between The Charles
Schwab Corporation and The Bank of New York Mellon Trust Company, N.A. as
successor trustee to The Chase Manhattan Bank.



Subsidiary:
Any corporation or other entity of which a sufficient number of voting
securities or other interests having power to elect a majority of the board of
directors or other persons performing similar functions are at the time directly
or indirectly owned by the Borrower.



Term Commitment:
Seven Hundred Fifty Million and no/100 Dollars ($750,000,000.00), as the same
may be reduced under Section 2.10.



Term Loan:
The meaning specified in Section 2.2 and may be a Base Rate Loan or Eurodollar
Rate Loan (each a “Type” of Term Loan).



Term Loan Facility:
The term loan facility available to the Borrower pursuant to Section 2.2 hereof.



Term Loan Maturity
Date:
The meaning specified in Section 2.2.



Term Note:
The meaning specified in Section 2.3.



Term Out Fee:
The meaning specified in subsection 2.9(c).



Type:
The meaning specified in the definition of “Revolving Loan”.



2.
THE CREDIT FACILITY.



2.1    The Revolving Credit Facility Each Lender severally agrees, on the terms
and conditions set forth herein, to make loans in Dollars to the Borrower (each
such loan, a “Revolving Loan”) from time to time on any Business Day during the
period from the Closing Date to the Revolving Termination Date, in an aggregate
amount not to exceed at any time outstanding, together with the principal amount
of Term Loans outstanding in favor of such Lender at such time, the amount set
forth next to such Lender’s name on Schedule 1 (such amount together with the
Lender’s Pro Rata Share of the Term Commitment, as the same may be reduced under
Section 2.10 or as a result of one or more assignments under Section 10.8, the
Lender’s “Commitment”); provided, however, that, after giving effect to any
Borrowing of


13

--------------------------------------------------------------------------------






Revolving Loans, the Effective Amount of all outstanding Revolving Loans shall
not at any time exceed the combined Commitments; and provided further that the
Effective Amount of the Revolving Loans, together with all Term Loans
outstanding at such time, of any Lender shall not at any time exceed such
Lender’s Commitment. Within the limits of each Lender’s Commitment, and subject
to the other terms and conditions hereof, the Borrower may borrow under this
Section 2.1, prepay under Section 3.3 and reborrow under this Section 2.1.


2.2    Term Loan Facility. Each Lender severally agrees, on the terms and
conditions set forth herein, to make Loans to the Borrower during the period
from the Closing Date to May 29, 2020, in an aggregate amount not to exceed such
Lender’s Pro Rata Share of the Term Commitment. The Borrower from time to time
may borrow under the Term Loan Facility (and may reborrow any amount theretofore
prepaid) until close of business on May 29, 2020, for a term not to exceed 364
days from the date of the Borrowing. Each such loan under the Term Loan Facility
(a “Term Loan”) shall be in the minimum amount of $10,000,000 and shall become
due and payable on the last day of the term selected by the Borrower for such
Term Loan (the “Term Loan Maturity Date”), which shall in no event be later than
364 days from the date of such Term Loan. The maximum availability under the
Term Loan Facility shall be the amount of the Credit minus the aggregate
outstanding principal amount of Revolving Loans and Term Loans made by the
Lenders; provided, however, that to the extent the proceeds of a Term Loan are
used to repay an outstanding Revolving Loan (or a portion thereof), such
Revolving Loan (or portion thereof) shall not be considered part of the
aggregate principal amount of outstanding Revolving Loans made by the Lenders
for purposes of this sentence (such maximum availability hereafter being
referred to as the “Term Loan Availability”). Under no circumstances shall the
aggregate outstanding principal amount of Term Loans and Revolving Loans made by
the Lenders exceed the Credit, and under no circumstances shall any Lender be
obligated (i) to make any Term Loan (nor may the Borrower reborrow any amount
heretofore prepaid) after May 29, 2020, or (ii) to make any Term Loan in excess
of the Term Loan Availability. Each Term Loan made hereunder shall fully and
finally mature and be due and payable in full on the Term Loan Maturity Date
specified in the Borrowing Advice for such Term Loan; provided, however, that to
the extent the Borrowing Advice for any Term Loan selects an Interest Period
that expires before the Term Loan Maturity Date specified in such Borrowing
Advice, the Borrower may from time to time select additional interest rate
options and Interest Periods (none of which shall extend beyond the Term Loan
Maturity Date for such Term Loan) by delivering a Borrowing Advice or Notice of
Conversion/Continuation, as applicable.


2.3    Evidence of Borrowing/Promissory Notes. The Loans made by each Lender
shall be evidenced by one or more accounts or records maintained by such Lender
and by the Agent in the ordinary course of business. The accounts or records
maintained by the Agent and each Lender shall be conclusive absent manifest
error of the amount of the Loans made by the Lenders to the Borrower and the
interest and payments thereon. Any failure to so record or any error in doing so
shall not, however, limit or otherwise affect the obligation of the Borrower
hereunder to pay any amount owing with respect to the Loans. In the event of any
conflict between the accounts and records maintained by any Lender and the
accounts and records of the Agent in respect of such matters, the accounts and
records of the Agent shall control in the absence of manifest error. Upon the
request of any Lender, within ten Business Days after such


14

--------------------------------------------------------------------------------






Lender becomes a party to this Agreement, made through the Agent, the Borrower
shall execute and deliver to such Lender (through the Agent) promissory notes of
the Borrower (the “Revolving Note and the Term Note”) in substantially the form
attached hereto as Exhibits A-1 and A-2, with the blanks appropriately
completed, payable to the order of such Lender in the principal amount of its
Commitment, bearing interest as hereinafter specified, which shall evidence such
Lender’s Revolving Loans and Term Loans, respectively, in addition to such
accounts or records. Each Revolving Note and Term Note requested at least five
Business Days prior to the date hereof shall be dated the date hereof and shall
be delivered in accordance with Section 4.1(a). Each other Revolving Note and
Term Note shall be dated, and shall be delivered to each requesting Lender, not
later than ten Business Days after the request therefor is delivered to the
Borrower; provided that any failure to timely deliver any Note shall not
constitute a Default hereunder and shall not excuse any Lender from the
performance of its funding obligations hereunder. Each Lender shall, and is
hereby authorized by the Borrower to, endorse on the schedule contained on the
Revolving Note and Term Note, or on a continuation of such schedule attached
thereto and made a part thereof, appropriate notations regarding the Revolving
Loans and Term Loans evidenced by such Note as specifically provided therein and
such Lender’s record shall be conclusive absent manifest error; provided,
however, that the failure to make, or error in making, any such notation shall
not limit or otherwise affect the obligations of the Borrower hereunder or under
the Revolving Note and Term Note. The Agent, by notice to the Borrower (to be
given not later than two Business Days prior to the initial Borrowing or Term
Loan hereunder) may request that Revolving Loans or Term Loans made hereunder
for which the interest calculation is to be based on the Eurodollar Rate be
evidenced by separate Revolving Notes (in the case of Revolving Loans) and Term
Notes (in the case of Term Loans), substantially in the form of Exhibit A-1
hereto (in the case of Revolving Loans) and Exhibit A-2 hereto (in the case of
Term Loans), payable to the order of each Lender for the account of its office,
branch or affiliate it may designate as its Lending Office.


2.4    Making of Revolving Loans and Term Loans, Borrowings; Interest Periods
Notice;


(a)    Each Borrowing of Revolving Loans or Term Loans shall be made upon
Borrower’s irrevocable written notice delivered to the Agent in the form of a
Borrowing Advice (which notice must be received by the Agent prior to 10:00 a.m.
San Francisco time for a Eurodollar Rate Loan, and prior to 11:00 a.m. San
Francisco time for a Base Rate Loan) (i) the same Business Day as the requested
Borrowing Date in the case of Base Rate Loans to be made on such Business Day,
or (ii) three Business Days prior to the requested Borrowing Date in the case of
Eurodollar Rate Loans, with each Borrowing Advice setting forth the following
information:


(A)    the requested Borrowing Date, which shall be a Business Day, on which
such Revolving Loan or Term Loan is to be made;


(B)    for a Eurodollar Rate Loan, the duration of the Interest Period selected
in accordance with Section 2.6 hereof (if the Borrowing Advice fails to specify
the duration of the Interest Period for any Borrowing comprised of a Eurodollar
Rate Loan, such Interest Period shall be three months);


15

--------------------------------------------------------------------------------






(C)     the Type of Loans comprising the Borrowing and the interest rate option
selected in accordance with Section 2.7 hereof; and


(D)    the aggregate principal amount of the Revolving Loan or Term Loan (which
shall be in an aggregate minimum amount of $10,000,000) to which such Interest
Period and interest rate shall apply.


(b)    The Agent will promptly notify each Lender of its receipt of any
Borrowing Advice and of the amount of such Lender’s Pro Rata Share of that
Borrowing.


(c)    Each Lender will make the amount of its Pro Rata Share of each Borrowing
available to the Agent for the account of the Borrower at the Agent’s Payment
Office by 1:00 p.m. San Francisco time on the Borrowing Date requested by the
Borrower in funds immediately available to the Agent. Each Loan to the Borrower
under this Agreement shall be made by 1:30 p.m. (San Francisco time) on the date
of the Requested Borrowing Date, and shall be in immediately available funds (in
the aggregate amount made available to the Agent by the Lenders) wired to the
Borrower’s account at Citibank, N.A. or such other account as may be designated
by the Borrower in writing.


(d)    After giving effect to any Borrowing, there may not be more than ten (10)
different Interest Periods in effect.




With respect to any Borrowing having an Interest Period ending on or before May
29, 2020, if prior to the last day of the Interest Period for such Borrowing the
Borrower fails timely to provide a Notice of Conversion/Continuation in
accordance with Section 2.5, such Borrowing shall, on the last day of the
then-existing Interest Period for such Borrowing, automatically convert into a
Base Rate Loan. In the event of any such automatic conversion, the Borrower on
the date of such conversion shall be deemed to make a representation and
warranty to the Lenders that, to the best of the Borrower’s knowledge, (i)
neither the Borrower nor any Bank Subsidiary is in violation of the capital
requirements as described in Section 6.6, (ii) the Broker Subsidiary is not in
violation of minimum net capital requirements as described in Section 7.1, (iii)
the Borrower’s Consolidated Stockholders’ Equity is not below the Minimum
Stockholders’ Equity as described in Section 7.2, and (iv) no amount owing with
respect to any Commitment Fee, any outstanding Borrowing, or any interest
thereon, or any other amount hereunder, is due and unpaid. If prior to the last
day of the Interest Period applicable to any Term Loan the Borrower fails timely
to provide a Notice of Conversion/Continuation in accordance with Section 2.5,
such Term Loan shall, on the last day of the then-existing Interest Period for
such Term Loan, automatically convert into a Base Rate Loan.


2.5
Conversion and Continuation Elections.



(a)    The Borrower may, upon irrevocable written notice to the Agent in
accordance with this Section 2.5:


16

--------------------------------------------------------------------------------






(i)     elect, as of any Business Day, in the case of Base Rate Loans, or as of
the last day of the applicable Interest Period, in the case of any other Type of
Loan, to convert any such Loan (or any part thereof in an amount not less than
$10,000,000), into Loans of any other Type; or


(ii)    elect as of the last day of the applicable Interest Period, to continue
any Loans having Interest Periods expiring on such day (or any part thereof in
an amount not less than $10,000,000);


provided, that if at any time the aggregate amount of Eurodollar Rate Loans in
respect of any Borrowing is reduced, by payment, prepayment, or conversion of
part thereof to be less than
$10,000,000, such Eurodollar Rate Loans shall automatically convert into Base
Rate Loans.


(b)    The Borrower shall deliver a Notice of Conversion/Continuation to be
received by the Agent not later than 10:00 a.m. San Francisco time for a
Eurodollar Rate Loan, and not later than 11:00 a.m. San Francisco time for a
Base Rate Loan, at least (i) three Business Days in advance of the
Conversion/Continuation Date, as to any Loan that is to be converted into or
continued as a Eurodollar Rate Loan; and (ii) the same Business Day as the
Conversion/Continuation Date, as to any Loan that is to be converted into a Base
Rate Loan, specifying:


(A)    the proposed Conversion/Continuation Date;


(B)
the aggregate amount of the Loan or Loans to be converted

or renewed;


(C)    the Type of Loan or Loans resulting from the proposed conversion or
continuation; and


(D)    other than in the case of conversions into Base Rate Loans, the duration
of the requested Interest Period.


(c)    If upon the expiration of any Interest Period applicable to Eurodollar
Rate Loans, the Borrower has failed to select timely a new Interest Period to be
applicable to such Eurodollar Rate Loans, or if any Default or Event of Default
then exists, the Borrower shall be deemed to have elected to convert such
Eurodollar Rate Loans into Base Rate Loans effective as of the expiration date
of such Interest Period.


(d)    The Agent will promptly notify each Lender of its receipt of a Notice of
Conversion/Continuation, or, if no timely notice is provided by the Borrower,
the Agent will promptly notify each Lender of the details of any automatic
conversion. All conversions and continuations shall be made ratably according to
the respective outstanding principal amounts of the Loans with respect to which
the notice was given as held by each Lender.


17

--------------------------------------------------------------------------------






(e)    Unless the Required Lenders otherwise agree, during the existence of a
Default or Event of Default, the Borrower may not elect to have a Loan converted
into or continued as a Eurodollar Rate Loan.


(f)    After giving effect to any conversion or continuation of Loans, there may
not be more than ten (10) different Interest Periods in effect.


2.6    Interest Periods. The Borrower may select for any Eurodollar Rate Loan
the Interest Period (as defined in the next sentence) for each Borrowing, it
being understood that the Borrower may request multiple Borrowings on the same
day and may select a different Interest Period for each such Borrowing. An
Interest Period shall be each period, as selected by the Borrower in accordance
with the terms of this Agreement, beginning on the Borrowing Date of any
Eurodollar Rate Loan, or on the Conversion/Continuation Date on which any Loan
is converted into or continued as a Eurodollar Rate Loan, and ending on the date
specified by the Borrower that is one, two, three or six months thereafter;
provided that whenever the first day of any Interest Period occurs on a day of
an initial calendar month for which there is no numerically corresponding day in
the calendar month that succeeds such initial calendar month by the number of
months equal to the number of months in such Interest Period, such Interest
Period shall end on the last Business Day of such succeeding calendar month; and
provided further that if the last day of an Interest Period would be a day that
is not a Business Day, such Interest Period shall be extended to the next
succeeding Business Day, unless such next succeeding Business Day is in a
different calendar month, in which case such interest period shall end on the
next preceding Business Day; but provided, however, that (i) no Interest Period
applicable to any Revolving Loan shall extend beyond the Revolving Termination
Date; and (ii) no Interest Period applicable to any Term Loan shall extend
beyond the Term Loan Maturity Date specified in the Borrowing Advice for such
Term Loan, which in no event shall be later than May 28, 2021.


2.7
Interest Rates.



(a)    (i) Each Revolving Loan, while outstanding, shall bear interest from the
applicable Borrowing Date at a rate per annum equal to the Eurodollar Rate or
the Base Rate, as the case may be, (and subject to the Borrower’s right to
convert to other Types of Loans under Section 2.5) plus the Applicable Margin.


(ii) Each Term Loan, while outstanding, shall bear interest from the applicable
Borrowing Date at a rate per annum equal to the Eurodollar Rate or the Base
Rate, as the case may be, (and subject to the Borrower’s right to convert to
other Types of Loans under Section 2.5) plus the Applicable Margin.


(b)    Interest on each Revolving Loan and Term Loan shall be paid in arrears on
each Interest Payment Date. Interest shall also be paid on the date of any
prepayment of Loans under Section 3.3 for the portion of the Loan so prepaid and
upon payment (including prepayment) in full thereof, and, during the existence
of any Event of Default interest shall be paid on demand of the Agent at the
request or with the consent of the Required Lenders.


(c)    After the principal amount of any Revolving Loan or Term Loan, accrued
interest upon such Loan, the commitment fee, or any other amount hereunder shall
have


18

--------------------------------------------------------------------------------




become due and payable by acceleration, or otherwise, it shall thereafter (until
paid) bear interest, payable on demand, (i) until the end of the Interest Period
with respect to such Loan at a rate per annum equal to 2% per annum in excess of
the rate or rates in effect with respect to such Loan, and (ii) thereafter, at a
rate per annum equal to 2% per annum in excess of the Base Rate.


2.8    Substitute Rates. If upon receipt by the Agent of a Borrowing Advice
relating to any Borrowing or of a Notice of Conversion/Continuation:


(a)    the Agent shall determine that by reason of changes affecting the London
interbank market, adequate and reasonable means do not exist for ascertaining
the applicable Eurodollar Rate with respect to any Interest Period; or


(b)    the Agent shall determine that by reason of any change since the date
hereof in any applicable law or governmental regulation (other than any such
change in the regulations described in the definition of Eurodollar Rate Reserve
Percentage in Section 1 hereof), guideline or order (or any interpretation
thereof), the adoption or enactment of any new law or governmental regulation or
order or any other circumstance affecting the Lenders or the London interbank
market, the Eurodollar Rate shall no longer represent the effective cost to the
Lenders of U.S. dollar deposits in the relevant amount and for the relevant
period; or


(c)    Agent shall determine that, as a result of any change since the date
hereof in any applicable law or governmental regulation or as a result of the
adoption of any new applicable law or governmental regulation, the applicable
Eurodollar Rate would be unlawful; or


(d)    the applicable Reuters screen (or any successor page of such service, or
any successor or substitute for such service, as provided in the definition
herein for Eurodollar Base Rate) is unavailable and fewer than two Reference
Banks furnish timely information to the Agent for determining the Eurodollar
Base Rate for any Eurodollar Rate Loans, after the Agent has requested such
information;


then, the Agent will promptly so notify the Borrower and each Lender, whereupon,
the obligation of the Lenders to make or maintain Eurodollar Rate Loans
hereunder shall be suspended until the Agent upon the instruction of the
Required Lenders revokes such notice in writing. Upon receipt of such notice,
the Borrower may revoke any Notice of Borrowing or Notice of
Conversion/Continuation then submitted by it and, at its election, submit a
Borrowing Advice or Notice of Conversion/Continuation selecting another Type of
Loan. If the Borrower does not revoke such Notice or give a Notice as provided
herein, the Lenders shall make, convert or continue the Loans, as proposed by
the Borrower in the amount specified in the applicable notice submitted by the
Borrower, but such Loans shall be made, converted or continued as Base Rate
Loans instead of Eurodollar Rate Loans.


2.9
Fees.



(a)    Arrangement, Agency Fees. The Borrower shall pay an arrangement fee to
the Arrangers for their respective accounts, and shall pay an agency fee to the
Agent for the Agent’s account, as required by the separate letter agreements
(“Fee Letters”)


19

--------------------------------------------------------------------------------






between the Borrower and each of the Arrangers and between the Borrower and the
Agent, each dated April 30, 2019.


(b)    Commitment Fee. The Borrower shall pay to the Agent for the account of
each Lender a commitment fee (the “Commitment Fee”) on the actual daily unused
portion of such Lender’s Commitment computed on a quarterly basis in arrears on
the last Business Day of each quarter based upon the daily utilization for that
quarter as calculated by the Agent, equal to seven one hundredths of one percent
(0.07%) per annum. For purposes of calculating utilization under this
subsection, the Commitments shall be deemed used to the extent of the Effective
Amount of Revolving Loans and Term Loans then outstanding. Such Commitment Fee
shall accrue from the Closing Date to the Revolving Termination Date and shall
be due and payable quarterly in arrears on the last Business Day of each quarter
commencing on the quarter ending June 30, 2019 through the Revolving Termination
Date, with the final payment to be made on the Revolving Termination Date;
provided that, in connection with any reduction or termination of Commitments
under Section 2.10, the accrued commitment fee calculated for the period ending
on such date shall also be paid on the date of such reduction or termination,
with the following quarterly payment being calculated on the basis of the period
from such reduction or termination date to such quarterly payment date.


(c)    Term Loan Fee. The Borrower shall pay to the Agent for the account of
each Lender a term loan fee (the “Term Out Fee”) equal to one percent (1.00%) of
the aggregate principal amount of all Term Loans outstanding on May 29, 2020,
payable on such date.


2.10    Reduction of Credit. The Borrower, from time to time, upon at least
three (3) Business Days’ written notice to the Agent, may terminate the
commitments, or permanently reduce the Commitments by an aggregate minimum
amount of $10,000,000, without penalty or premium; unless after giving effect
thereto and to any prepayments of Loans made on the effective date thereof, the
Effective Amount of all Revolving Loans and Term Loans together would exceed the
amount of the combined Commitments then in effect. Once reduced in accordance
with this Section, the Commitments may not be increased. Any reduction of the
Commitments shall be applied to each Lender’s Commitment according to its Pro
Rata Share. All accrued Commitment Fees to, but not including, the effective
date of any reduction or termination of Commitments, shall be paid on the
effective date of such reduction or termination. During the continuation of the
Credit, the computation of the Commitment Fee and the Lenders’ obligations to
make Revolving Loans or Term Loans shall be based upon such reduced Commitments.
In the event the Credit shall be reduced to zero pursuant to this Section, the
Credit shall be deemed terminated, and any Commitment Fee or any other amount
payable hereunder then accrued shall become immediately payable. Such
termination of the Credit shall terminate the Borrower’s obligations with
respect to the Commitment Fee to the extent not theretofore accrued and shall
terminate the Lenders’ obligations to make any further Revolving Loans or Term
Loans under this Agreement.


2.11    Termination Date; Extensions. The termination date of each Lender’s
Commitment with respect to the Credit (the “Termination Date”), including both
the Revolving Credit Facility under Section 2.1 hereof and the Term Loan
Facility under Section 2.2 hereof, is


20

--------------------------------------------------------------------------------






initially May 29, 2020. At any time no earlier than forty-five (45) days and no
later than thirty (30) days prior to the Termination Date then in effect
(whether the initial Termination Date of May 29, 2020 or any later Termination
Date as extended under this Section 2.11), the Borrower may, by written notice
to the Agent in the form attached as Exhibit D hereto, request that the
Termination Date be extended for a period of 364 calendar days. Such request
shall be irrevocable and binding upon the Borrower. In no event will any Lender
agree to approve any extension more than thirty (30) days before the Termination
Date then in effect. Failure of any Lender to respond shall mean that such
Lender has not approved such extension. If each Lender (in its sole discretion)
agrees to so extend its Commitment and the Termination Date (which agreement may
be given or withheld in such Lender’s sole and absolute discretion), the Agent
shall evidence such agreement by executing and returning to the Borrower a copy
of the Borrower’s written request no later than fifteen (15) days after the
Agent’s receipt of the Borrower’s written request. If the Agent fails to so
respond to and accept the Borrower’s request for extension of the Termination
Date then in effect, the Lenders’ Commitments shall be terminated on the
Termination Date then in effect. If, on the other hand, the Agent so responds to
and accepts the Borrower’s request for extension of the Termination Date, then
upon receipt by the Borrower of a copy of the Borrower’s written request
countersigned by the Agent, (i) the Lenders’ Commitments then in effect and the
Termination Date then in effect shall automatically be extended for the 364-day
period specified in such written request, and (ii) each reference in this
Agreement to “May 29, 2020”, and “May 28, 2021” (and any prior extension thereof
pursuant to this Section 2.11) also shall automatically be correspondingly
extended for 364 days.


2.12
Payments by the Lenders to the Agent.



(a)    Unless the Agent receives notice from a Lender on or prior to the Closing
Date or, with respect to any Borrowing after the Closing Date, at least one
Business Day before the date of such Borrowing in the case of a Eurodollar Rate
Loan, or, in the case of a Base Rate Loan, prior to noon (12:00) San Francisco
time on the date of such Borrowing, that such Lender will not make available as
and when required hereunder to the Agent for the account of the Company the
amount of that Lender’s Pro Rata Share of the Borrowing, the Agent may assume
that each Lender has made such amount available to the Agent in immediately
available funds on the Borrowing Date and the Agent may (but shall not be so
required), in reliance upon such assumption, make available to the Borrower on
such date a corresponding amount. If and to the extent any Lender shall not have
made its full amount available to the Agent in immediately available funds and
the Agent in such circumstances has made a corresponding amount available to the
Borrower such Lender shall on the Business Day following such Borrowing Date
make such amount available to the Agent, together with interest at the Federal
Funds Rate for each day during such period. A notice of the Agent submitted to
any Lender with respect to amounts owing under this subsection (a) shall be
conclusive, absent manifest error. If such amount is so made available, such
payment to the Agent shall constitute such Lender’s Loan on the date of
Borrowing for all purposes of this Agreement. If such amount is not made
available to the Agent on the Business Day following the Borrowing Date, the
Agent will notify the Borrower of such failure to fund and, upon demand by the
Agent, the Borrower shall pay such amount to the Agent for the Agent’s account,
together with interest thereon for each day elapsed since the date of such
Borrowing, at a rate per annum equal to the interest rate applicable at the time
to the Loans comprising such Borrowing.
 


21

--------------------------------------------------------------------------------




(b)    The failure of any Lender to make any Loan on any Borrowing Date shall
not relieve any other Lender of any obligation hereunder to make a Loan on such
Borrowing Date, but no Lender shall be responsible for the failure of any other
Lender to make the Loan to be made by such other Lender on any Borrowing Date.


2.13    Sharing of Payments, Etc.. If, other than as expressly provided
elsewhere herein, any Lender shall obtain on account of the Loans made by it any
payment (whether voluntary, involuntary, through the exercise of any right of
set-off, or otherwise) in excess of its Pro Rata Share, such Lender shall
immediately (a) notify the Agent of such fact, and (b) purchase from the other
Lenders such participation in the Loans made by them as shall be necessary to
cause such purchasing Lender to share the excess payment pro rata with each of
them; provided, however, (a) that if all or any portion of such excess payment
is thereafter recovered from the purchasing Lender, such purchase shall to that
extent be rescinded and each other Lender shall repay to the purchasing Lender
the purchase price paid therefor, together with an amount equal to such paying
Lender’s ratable share (according to the proportion of (i) the amount of such
paying Lender’s required repayment to (ii) the total amount so recovered from
the purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered and (b) the
provisions of this paragraph shall not be construed to apply to (x) any payment
made by the Borrower pursuant to and in accordance with the express terms of
this Agreement (including the application of funds arising from the existence of
a Defaulting Lender), or (y) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Loans to any
assignee or participant, other than to the Borrower or any Subsidiary thereof
(as to which the provisions of this paragraph shall apply). The Borrower agrees
that any Lender so purchasing a participation from another Lender may, to the
fullest extent permitted by law, exercise all its rights of payment (including
the right of set-off, but subject to Section 10.5) with respect to such
participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation. The Agent will keep records (which
shall be conclusive and binding in the absence of manifest error) of
participation purchased under this Section and will in each case notify the
Lenders following any such purchase or repayment.


2.14
Computation of Fees and Interest.



(a)    All computations of interest for Base Rate Loans when the Base Rate is
determined by Citibank N.A.’s “Base Rate” shall be made on the basis of a year
of 365 or 366 days, as the case may be, and actual days elapsed. All other
computations of interest, and all computation of fees under subsection 2.9(b)
and (c) shall be made on the basis of a 360-day year and actual days elapsed.
Interest and such fees shall accrue during each period during which interest or
such fees are computed from and including the first day thereof to and excluding
the last day thereof.
(b)    Each Reference Bank may, if requested by the Agent, furnish to the Agent
timely information for the purpose of determining each Eurodollar Base Rate. If
any one or more of the Reference Banks shall not furnish such timely information
to the Agent for the purpose of determining any such interest rate, the Agent
shall determine such interest rate on the basis of timely information furnished
by the remaining Reference Banks, subject to the


22

--------------------------------------------------------------------------------




provisions of Section 2.8. The Agent shall give prompt notice to the Borrower
and the Lenders of the applicable interest rate determined by the Agent for
purposes of Section 2.7(a) (it being understood that the Agent shall not be
required to disclose to any party hereto (other than the Borrower) any
information regarding any Reference Bank or any rate provided by such Reference
Bank in accordance with this subsection, including, without limitation, whether
a Reference Bank has provided a rate or the rate provided by any individual
Reference Bank).


2.15
Defaulting Lenders.



(a)    Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:


(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders.


(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Agent for the account of such Defaulting Lender
(whether voluntary or mandatory, at maturity, pursuant to Section 8 or
otherwise) shall be applied at such time or times as may be determined by the
Agent as follows: first, to the payment of any amounts owing by such Defaulting
Lender to the Agent hereunder; second, as the Borrower may request (so long as
no Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Agent; third, if so determined by the Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement; fourth, to the payment of any amounts
owing to the Lenders as a result of any judgment of a court of competent
jurisdiction obtained by any Lender against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement;
fifth, so long as no Event of Default exists, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement; and
sixth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans in respect of which such Defaulting Lender has not
fully funded its appropriate share, and (y) such Loans were made at a time when
the conditions set forth in Section 4.2 were satisfied or waived, such payment
shall be applied solely to pay the Loans of all Non-Defaulting Lenders on a pro
rata basis prior to being applied to the payment of any Loans of such Defaulting
Lender until such time as all Loans are held by the Lenders pro rata in
accordance with the Commitments. Any payments, prepayments or other amounts paid
or payable to a Defaulting Lender that are applied (or held) to pay amounts owed
by a Defaulting Lender shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.


23

--------------------------------------------------------------------------------






(iii)     Certain Fees. No Defaulting Lender shall be entitled to receive any
Commitment Fee for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender).


(b)    Defaulting Lender Cure. If the Borrower and the Agent agree in writing
that a Lender is no longer a Defaulting Lender, the Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein, that Lender will, to the extent
applicable, purchase at par that portion of outstanding Loans of the other
Lenders or take such other actions as the Agent may determine to be necessary to
cause the Loans to be held pro rata by the Lenders in accordance with the
Commitments, whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.


3.
PAYMENT.



3.1    Repayment.


(a)    The Term Credit. The Borrower shall repay to the Agent for the account of
the Lenders the aggregate principal amount of the Term Loans outstanding on each
Term Loan Maturity Date, as applicable.


(b)    The Revolving Credit. The Borrower shall repay to the Agent, for the
account of the Lenders, on the Revolving Termination Date the aggregate
principal amount of Revolving Loans outstanding on such date.


3.2    Method of Payment. All payments hereunder and under any Revolving Note
and Term Note shall be payable in lawful money of the United States of America
and in immediately available funds not later than 12:00 noon (San Francisco
time) on the date when due at the principal office of the Agent or at such other
place as the Agent may, from time to time, designate in writing to the Borrower.


3.3    Optional Prepayment. Subject to Section 3.7, the Borrower shall be
entitled at any time or from time to time, upon not less than one (1) Business
Day irrevocable notice to the Agent, to ratably prepay Loans in whole or in part
in minimum amounts of $10,000,000 without premium or penalty. Each notice of
payment shall specify the date and aggregate principal amount of any such
prepayment and the Type(s) of Loans to be repaid. The Agent will promptly notify
each Lender of its receipt of any such Notice and of such Lender’s Pro Rata
Share of such prepayment. If such Notice is given by the Borrower, the Borrower
shall make such prepayment and the payment amount, specified in such Notice
shall be due and payable on the date specified therein, together with all
accrued interest to each such date on the amount prepaid, and any amounts
required in accordance with Section 3.7 hereof as a result of such prepayment.
 


24

--------------------------------------------------------------------------------




3.4    Taxes/Net Payments. All payments by Borrower hereunder and under any
Revolving Note and Term Note to the Agent or any Lender shall be made without
set-off or counterclaim and in such amounts as may be necessary in order that
all such payments, after deduction or withholding for or on account of any
present or future taxes, levies, imposts, duties or other charges of whatsoever
nature imposed by any Governmental Authority or taxing authority thereof
(collectively, “Taxes”), shall not be less than the amounts otherwise specified
to be paid under this Agreement. The Borrower shall pay all Taxes when due and
shall promptly send to the Lender original tax receipts or copies thereof
certified by the relevant taxing authority together with such other documentary
evidence with respect to such payments as may be required from time to time by
the Agent. If the Borrower fails to pay any Taxes to the appropriate taxing
authorities when due or fails to remit to the Agent or Lender any such original
tax receipts or certified copies thereof as aforesaid or other required
documentary evidence, the Borrower shall indemnify the Agent or Lender within
thirty (30) days of demand by the Lender or Agent for any taxes, interest or
penalties that may become payable by the Agent or Lender as a result of such
failure.


Notwithstanding the foregoing, (i) the Borrower shall not be liable for the
payment of any tax on or measured by the net income of any Lender pursuant to
the laws of the jurisdiction where an office of such Lender making any loan
hereunder is located or does business, and (ii) the foregoing obligation to
gross up the payments to any Lender so as not to deduct or offset any
withholding taxes or Taxes paid or payable by the Borrower with respect to any
payments to such Lender shall not apply (x) to any payment to any Lender which
is a “foreign corporation, partnership or trust” within the meaning of the Code
if such Lender is not, on the date hereof (or on the date it becomes a Lender
under this Agreement pursuant to the assignment terms of this Agreement), or on
any date hereafter that it is a Lender under this Agreement, entitled to submit
either a Form W-8BEN or any successor form thereto (relating to such Lender and
entitling it to a complete exemption from withholding on all interest to be
received by it hereunder in respect of the Loans) or Form W-8ECI or any
successor form thereto (relating to all interest to be received by such Lender
hereunder in respect of the Loans) of the U.S. Department of Treasury, (y) to
any item referred to in the preceding sentence that would not have been imposed
but for the failure by such Lender to comply with any applicable certification,
information, documentation or other reporting requirements concerning the
nationality, residence, identity or connections of such Lender with the United
States if such compliance is required by statute or regulation of the United
States as a precondition to relief or exemption from such item or (z) to any
taxes imposed pursuant to FATCA.


3.5
Illegality.



(a)    If any Lender determines that the introduction of any Requirement of Law,
or any change in any Requirement of Law, or in the interpretation or
administration of any Requirement of Law, has made it unlawful, or that any
central bank or other Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make Eurodollar Rate Loans,
then, on notice thereof by the Lender to the Borrower through the Agent, any
obligation of that Lender to make Eurodollar Rate Loans shall be suspended until
the


25

--------------------------------------------------------------------------------




Lender notifies the Agent and the Borrower that the circumstances giving rise to
such determination no longer exist.


(b)    If a Lender determines that it is unlawful to maintain any Eurodollar
Rate Loan, the Borrower shall, upon its receipt of notice of such fact and
demand from such Lender (with a copy to the Agent), prepay in full such
Eurodollar Rate Loans of that Lender then outstanding, together with interest
accrued thereon and amounts required under Section 3.7, either on the last day
of the Interest Period thereof, if the Lender may lawfully continue to maintain
such Eurodollar Rate Loans to such day, or immediately, if the Lender may not
lawfully continue to maintain such Eurodollar Rate Loan. If the Borrower is
required to so prepay any Eurodollar Rate Loan, then concurrently with such
prepayment, the Borrower shall borrow from the affected Lender, in the amount of
such repayment, a Base Rate Loan.


(c)    If the obligation of any Lender to make or maintain Eurodollar Rate Loans
has been so terminated or suspended, the Borrower may elect, by giving notice to
the Lender through the Agent that all Loans which would otherwise be made by the
Lender as Eurodollar Rate Loans shall be instead Base Rate Loans.


(d)    Before giving any notice to the Agent under this Section, the affected
Lender shall designate a different Lending Office with respect to its Eurodollar
Rate Loans if such designation will avoid the need for giving such notice or
making such demand and will not, in the judgment of the Lender, be illegal or
otherwise disadvantageous to the Lender.


3.6
Increased Costs and Reduction of Return.



(a)    If any Lender determines that, due to either (i) the introduction of or
any change (other than any change by way of imposition of or increase in reserve
requirements included in the calculation of the Eurodollar Rate) in or in the
interpretation of any law or regulation, or (ii) the compliance by that Lender
with any guideline or request from any central bank or other Governmental
Authority (whether or not having the force of law), there shall be any increase
in the cost to such Lender of agreeing to make or making, funding or maintaining
any Eurodollar Rate Loan, then the Borrower shall be liable for, and shall from
time to time, upon demand (with a copy of such demand to be sent to the Agent),
pay to the Agent for the account of such Lender, additional amounts as are
sufficient to compensate such Lender for such increased costs.


(b)    If any Lender shall have determined that (i) the introduction of any
Capital Adequacy Regulation, (ii) any change in any Capital Adequacy Regulation,
(iii) any change in the interpretation or administration of any Capital Adequacy
Regulation by any central bank or other Governmental Authority charged with the
interpretation or administration thereof, or (iv) compliance by the Lender (or
its Lending Office) or any corporation controlling the Lender with any Capital
Adequacy Regulation, affects or would affect the amount of capital or liquidity
required or expected to be maintained by the Lender or any corporation
controlling the Lender and determines that the amount of such capital or
liquidity is increased as a consequence of its Commitment, Loans, credits or
obligations under this Agreement then, upon demand of such Lender to the
Borrower through the Agent, the Borrower shall pay to the Lender, from time


26

--------------------------------------------------------------------------------




to time as specified by the Lender, additional amounts sufficient to compensate
the Lender for the cost of such increase.


3.7    Funding Losses. The Borrower shall reimburse each Lender and hold each
Lender harmless from any loss or expense which the Lender may sustain or incur
as a consequence of:


(a)    the failure of the Borrower to make on a timely basis any payment of
principal of any Eurodollar Rate Loan;


(b)    the failure of the Borrower to borrow, continue or convert a Loan after
the Borrower has given (or is deemed to have given) a Notice of Borrowing or a
Notice of Conversion/Continuation;


(c)    the failure of the Borrower to make any prepayment in accordance with any
notice delivered under Section 3.3;


(d)    the prepayment or other payment (including after acceleration thereof) of
any Eurodollar Rate Loan on a day that is not the last day of the relevant
Interest Period; or


(e)    the automatic conversion under Section 2.5 of any Eurodollar Rate Loan to
a Base Rate Loan on a day that is not the last day of the relevant Interest
Period,


including any such loss or expense arising from the liquidation or reemployment
of funds obtained by it to maintain its Eurodollar Rate Loans or from fees
payable to terminate the deposits from which such funds were obtained. For
purposes of calculating amounts payable by the Borrower to the Lenders under
this Section and under subsection 3.6(a), each Eurodollar Rate Loan made by a
Lender and each related reserve, special deposit or similar requirement shall be
conclusively deemed to have been funded at the LIBO-based rate used in
determining the Eurodollar Rate for such Eurodollar Rate Loan by a matching
deposit or other borrowing in the interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan is
in fact so funded.


3.8    Certificates of Lenders. Any Lender claiming reimbursement or
compensation under this Section 3 shall deliver to the Borrower (with a copy to
the Agent) a certificate setting forth in reasonable detail the amount payable
to the Lender hereunder and such certificate shall be conclusive and binding on
the Borrower in the absence of manifest error.


3.9    Substitution of Lenders. Upon the receipt by the Borrower from any Lender
(an “Affected Lender”) of a claim for compensation under Section 3.6, or if any
Lender is a Defaulting Lender (an Affected Lender or a Defaulting Lender is a
“Replaceable Lender”), the Borrower may: (i) request the Replaceable Lender to
use its best efforts to obtain a replacement bank or financial institution
satisfactory to the Borrower to acquire and assume all or a ratable part of all
of such Replaceable Lender’s Loans and Commitment (a “Replacement Lender”); (ii)
request one or more of the other Lenders to acquire and assume all or part of
such Replaceable


27

--------------------------------------------------------------------------------




Lender’s Loans and Commitment (but no other Lender shall be required to do so);
or (iii) designate a Replacement Lender. Any such designation of a Replacement
Lender under clause (ii) or (iii) shall be subject to the prior written consent
of the Agent (which consent shall not be unreasonably withheld).


3.10    Survival. The agreements and obligations of the Borrower in this Section
3 shall survive the payment of all other Obligations.


4.
CONDITIONS.



4.1    Conditions Precedent to the Effectiveness of this Agreement. The
obligation of each Lender to make its initial extension of credit hereunder is
subject to the condition that the Agent has received on or before the Closing
Date all of the following in form and substance satisfactory to the Agent and
each Lender;


(a)    This Agreement and, to the extent requested by such Lender at least five
Business Days prior to the date hereof, the Notes, in each case executed by each
party thereto.


(b)    A copy of a resolution or resolutions adopted by the Board of Directors
or Executive Committee of the Borrower, certified by the Secretary or an
Assistant Secretary of the Borrower as being in full force and effect on the
date hereof, authorizing the execution, delivery and performance of this
Agreement and the consummation of the transactions contemplated hereby, and a
copy of the Certificate of Incorporation and the By- Laws of the Borrower,
similarly certified.


(c)    A certificate, signed by the Secretary or an Assistant Secretary of the
Borrower and dated the date hereof, as to the incumbency of the person or
persons authorized to execute and deliver this Agreement.


(d)    A certificate signed by the Chief Financial Officer, Treasurer or
Corporate Controller of the Borrower that, as of the date hereof, there has been
no material adverse change in its consolidated financial condition since
December 31, 2018 not reflected on its Quarterly Report on Form 10-Q filed with
the SEC for the period ending March 31, 2019.


(e)    A certificate, signed by the Secretary or an Assistant Secretary of the
Borrower and dated the date hereof, as to the persons authorized to execute and
deliver a Borrowing Advice, a Notice of Conversion/Continuation, and the
Revolving Notes and the Term Notes. The Agent and each Lender may rely on such
certificate with respect to the Revolving Loans and Term Loans hereunder unless
and until it shall have received an updated certificate and, after receipt of
such updated certificate, similarly may rely thereon.


(f)    A written opinion, dated the date hereof, of counsel for the Borrower, in
the form of Exhibit E.


28

--------------------------------------------------------------------------------






(g)     Evidence of payment by the Borrower of all accrued and unpaid fees,
costs and expenses to the extent then due and payable on the Closing Date,
together with Attorney Costs of Citibank to the extent invoiced prior to or on
the Closing Date, plus such additional amounts of Attorney Costs as shall
constitute Citibank’s reasonable estimate of Attorney Costs incurred or to be
incurred by it through the closing proceedings (provided that such estimate
shall not thereafter preclude final settling of accounts between the Borrower
and Citibank); including any such costs, fees and expenses arising under or
referenced in Sections 2.9 and 10.4.


(h)    Written evidence that all of the Borrowing Agreements have been or
concurrently herewith are being terminated.


(i)    A certificate, signed by the Chief Financial Officer, Treasurer or an
Assistant Treasurer of the Borrower and dated as of the date hereof, which
confirms that after giving effect to this Agreement, the aggregate principal
amount of credit available under all of the Borrower’s committed unsecured
revolving credit facilities combined will not exceed the amount authorized under
the resolutions of the Borrower referenced in subsection 4.1(b).


4.2    Conditions Precedent to Revolving Loans and Term Loans. The obligation of
each Lender to make any Revolving Loan or Term Loan to be made by it (including
its initial Revolving Loan), or to continue or convert any Loan under Section
2.5 is subject to the satisfaction of the following conditions precedent on the
relevant Borrowing Date or Conversion/Continuation Date:


The Agent shall have received a Borrowing Advice or a Notice of
Conversion/Continuation, as applicable. Each Borrowing Advice or Notice of
Conversion/Continuation given by the Borrower shall be deemed to be a
representation and warranty by the Borrower to each Lender, effective on and as
of the date of such Notice and as of such Borrowing Date for a Revolving Loan or
Term Loan covered thereby, that (i) the representations and warranties set forth
in Section 5 hereof (other than the representation and warranty set forth in
Section 5.16) are true and correct as of such date, and (ii) no Default or Event
of Default has occurred and is continuing. No Lender shall be required to make
any Loan hereunder if:


(a)    the Credit, the Revolving Credit Facility (in the case of a Revolving
Loan) or the Term Loan Facility (in the case of a Term Loan) has been
terminated; or


(b)    any of the representations or warranties of the Borrower set forth in
Section 5 hereof shall prove to have been untrue in any material respect when
made, or when any Default or Event of Default as defined in Section 8, has
occurred; or


(c)    the Borrower or any Bank Subsidiary is in violation of the capital
requirements as described in Section 6.6; or


(d)    the Broker Subsidiary is in violation of minimum net capital requirements
as described in Section 7.1; or


29

--------------------------------------------------------------------------------






(e)     the Borrower’s Consolidated Stockholders’ Equity is below the Minimum
Stockholders’ Equity as described in Section 7.2; or


(f)    any amount owing with respect to any Commitment Fee or any outstanding
Revolving Loan or Term Loan or any interest thereon or any other amount payable
hereunder is due and unpaid.


5.
REPRESENTATIONS AND WARRANTIES.



The Borrower represents and warrants to the Agent and each Lender, as of the
date of delivery of this Agreement and as of the date of any Revolving Loan or
Term Loan, as follows:


5.1    Organization and Good Standing. The Borrower is a corporation duly
organized, validly existing and in good standing under the laws of the state of
Delaware and has full power, authority and legal right and has all governmental
licenses, authorizations, qualifications and approvals required to own its
property and assets and to transact the business in which it is engaged, except
where the failure to have any such license, authorization, qualification or
approval, individually or in the aggregate, could not reasonably be expected to
have a material adverse effect on the Borrower and its Subsidiaries taken as a
whole on a consolidated basis; and all of the outstanding shares of capital
stock of Borrower have been duly authorized and validly issued, are fully paid
and non-assessable.


5.2    Corporate Power and Authority. The Borrower has full power, authority and
legal right to execute and deliver, and to perform its obligations under, this
Agreement, and to borrow hereunder, and has taken all necessary corporate and
legal action to authorize the borrowings hereunder on the terms and conditions
of this Agreement and to authorize the execution and delivery of this Agreement,
and the performance of the terms thereof.


5.3    Enforceability. This Agreement has been duly authorized and executed by
the Borrower, and when delivered to the Lenders will be a legal, valid and
binding agreement of the Borrower, enforceable against the Borrower in
accordance with its terms, except, in each case, as enforcement thereof may be
limited by bankruptcy, insolvency or other laws relating to or affecting
enforcement of creditors’ rights or by general equity principles.


5.4    No Violation of Laws or Agreements. The execution and delivery of this
Agreement by the Borrower and the performance of the terms hereof will not
violate (i) any provision of any law or regulation or any judgment, order or
determination of any court or governmental authority or of the charter or
by-laws of the Borrower, or (ii) any securities issued by the Borrower or any
provision of any mortgage, indenture, loan or security agreement, or other
instrument, to which the Borrower is a party or which purports to be binding
upon it or any of its assets, in each case in this clause (ii), in any respect
that reasonably could be expected to have a material adverse effect on the
Borrower and its Subsidiaries taken as a whole on a consolidated basis; nor will
the execution and the delivery of this Agreement by the Borrower and the
performance of the terms hereof result in the creation of any lien or security
interest on any assets of the Borrower pursuant to the provisions of any of the
foregoing.


30

--------------------------------------------------------------------------------




5.5     No Consents. Except as disclosed in writing by Borrower, no consents of
others (including, without limitation, stockholders and creditors of the
Borrower) nor any consents or authorizations of, exemptions by, or
registrations, filings or declarations with, any Governmental Authority are
required to be obtained by the Borrower in connection with the execution and
delivery of this Agreement and the performance of the terms thereof.


5.6    Financial Statements. The consolidated financial statements of the
Borrower contained in the documents previously delivered to each Lender have
been prepared in accordance with U.S. generally accepted accounting principles
and present fairly the consolidated financial position of the Borrower.


5.7    Broker Subsidiary Licenses, Etc. The Broker Subsidiary possesses all
material licenses, permits and approvals necessary for the conduct of its
business as now conducted and as presently proposed to be conducted as are
required by law or the applicable rules of the SEC and the Financial Industry
Regulatory Authority.


5.8    Broker Subsidiary/Broker Registration. The Broker Subsidiary is
registered as a broker-dealer under the Securities Exchange Act of 1934, as
amended.


5.9    Broker Subsidiary/SIPC. The Broker Subsidiary is not in arrears with
respect to any assessment made upon it by the Securities Investor Protection
Corporation, except for any assessment being contested by the Broker Subsidiary
in good faith by appropriate proceedings and with respect to which adequate
reserves or other provisions are being maintained to the extent required by U.S.
generally accepted accounting principles.


5.10    Taxes. The Borrower has paid and discharged or caused to be paid and
discharged all taxes, assessments, and governmental charges prior to the date on
which the same would have become delinquent, except to the extent that such
taxes, assessments or charges are being contested in good faith and by
appropriate proceedings by or on behalf of the Borrower and with respect to
which adequate reserves or other provisions are being maintained to the extent
required by U.S. generally accepted accounting principles.


5.11    ERISA. The Borrower is in all material respects in compliance with the
provisions of and regulations under the Employee Retirement Income Security Act
of 1974, as amended (“ERISA”), and the Code applicable to any pension or other
employee benefit plan established or maintained by the Borrower or to which
contributions are made by the Borrower (the “Plans”). The Borrower has met all
of the funding standards applicable to each of its Plans, and there exists no
event or condition that would permit the institution of proceedings to terminate
any of the Plans under Section 4042 of ERISA. The estimated current value of the
benefits vested under each of the Plans does not, and upon termination of any of
the Plans will not, exceed the estimated current value of any such Plan’s
assets. The Borrower has not, with respect to any of the Plans, engaged in a
prohibited transaction set forth in Section 406 of ERISA or Section 4975(c) of
the Code that could be expected to have a material adverse effect on the
Borrower and its Subsidiaries taken as a whole on a consolidated basis.


31

--------------------------------------------------------------------------------




5.12     No Extension of Credit for Default Remedy/Hostile Acquisition. The
Borrower will not use any amounts borrowed by it under this Agreement to remedy
a default under any mortgage, indenture, agreement or instrument under which
there may be issued any Indebtedness of the Borrower to any bank or bank holding
company, or their respective assignees, for borrowed money. Further, the
Borrower will not use any amounts advanced to it under this Agreement for the
immediate purpose of acquiring a company where the Board of Directors or other
governing body of the entity being acquired has made (and not rescinded) a
public statement opposing such acquisition.


5.13    Use of Proceeds/Margin Regulations. The Borrower will use the proceeds
for general corporate purposes. The Borrower will not use the proceeds of any
loan provided hereby in such a manner as to result in a violation of Regulations
T, U or X of the Board of Governors of the Federal Reserve System.


5.14    Authorized Persons. The persons named for such purpose in the
certificates delivered pursuant to subsection 4.1(e) hereof are authorized to
execute Borrowing Advices.


5.15    Material Contracts. Borrower is not in default in the performance or
observance of any material obligation, agreement, covenant or condition
contained in any material contract, indenture, mortgage, loan agreement, note or
lease to which the Borrower is a party or by which it may be bound.


5.16    Litigation. Except for any matter disclosed in the Form 10-Q filed by
the Borrower with the SEC on May 8, 2019, there is no action, suit or proceeding
pending against, or to the knowledge of the Borrower, threatened against or
affecting, the Borrower or any of its Subsidiaries before any court, arbitrator,
governmental body, agency or official in which there is a reasonable possibility
of an adverse decision which could have a material adverse effect on the
business or the financial condition of the Borrower.


5.17    Investment Company. The Borrower is not an “investment company” or a
company “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.


5.18    Designated Persons. None of the Borrower, the Broker Subsidiary or any
Bank Subsidiary, nor, to the knowledge of the Borrower, any of their respective
directors or officers, is a Designated Person. No Borrowing or the use of
proceeds thereof by the Borrower or any Subsidiary will, directly or, to the
knowledge of the Borrower, indirectly, violate Anti- Corruption Laws or
Sanctions.


6.
AFFIRMATIVE COVENANTS.



The Borrower covenants and agrees that so long as any Lender shall have a
Commitment hereunder or any Loan or other obligation hereunder shall remain
outstanding, unpaid or unsatisfied and until full payment of all amounts due to
the Lenders hereunder, it will, unless and to the extent the Required Lenders
waive compliance in writing:


32

--------------------------------------------------------------------------------




6.1     Notice of Events of Default. Give prompt notice to the Agent and each
Lender, no later than three Business Days after becoming aware thereof, of any
Default or Event of Default.


6.2    Financial Statements. Deliver to the Agent, in form and detail
satisfactory to the Agent and the Required Lenders, within ten Business Days
after the filing with the SEC of each Form 10-Q and Form 10-K filed by the
Borrower with the SEC under the Exchange Act, a compliance certificate with an
attached schedule of calculations (in the form attached hereto as Schedule 6.2)
demonstrating compliance with the Section 7.1 and Section 7.2 financial
covenants; and also deliver to the Agent a copy of (i) each registration
statement filed by the Borrower under the Securities Act of 1933, (ii) each Form
10-Q and Form 10-K (in each case including exhibits) filed by the Borrower with
the SEC under the Exchange Act, (iii) each Form 8-K (with exhibits) and proxy
statement filed by the Borrower with the SEC under the Exchange Act, and (iv)
any request filed by the Borrower with the SEC for an extension of the due date
of any of the filings referred to in the foregoing clauses (i), (ii) or (iii);
provided, however, that each of the filings referred to in the foregoing clauses
(i) through (iv) shall automatically be deemed delivered by the Borrower to the
Agent and the Lenders upon its filing by the Borrower with the SEC.


6.3    Insurance. Maintain and keep in force in adequate amounts such insurance
as is usual in the business carried on by the Borrower and cause the Broker
Subsidiary to maintain and keep in force in adequate amounts such insurance as
is usual in the business carried on by the Broker Subsidiary.


6.4    Books and Records. Maintain adequate books, accounts and records and
prepare all financial statements required hereunder in accordance with U.S.
generally accepted accounting principles and practices and in compliance with
the regulations of any governmental regulatory body having jurisdiction thereof.


6.5    Change in Business. Advise the Agent and each Lender, in a timely manner,
of material changes to the nature of business of the Borrower or the Broker
Subsidiary as at present conducted. The Broker Subsidiary is at present engaged
in the business of providing financial services, primarily to individual
investors and/or their advisors.


6.6    Capital Requirements. The Borrower will maintain, and cause each Bank
Subsidiary to maintain, at all times such amount of capital as may be prescribed
by such entity’s prudential supervisor, from time to time, whether by
regulation, agreement or order. The Borrower shall at all times ensure that all
Bank Subsidiaries shall be “well capitalized” within the meaning of 12 U.S.C.
§1831(o), as amended, reenacted or redesignated from time to time.


6.7    Anti-Corruption Laws and Sanctions. The Borrower has implemented and will
maintain in effect policies and procedures reasonably designed to ensure
compliance with Anti- Corruption Laws and Sanctions.


7.
NEGATIVE COVENANTS.



33

--------------------------------------------------------------------------------




The Borrower covenants and agrees that so long as any Lender shall have any
Commitment hereunder, or any Loan or other obligation, shall remain outstanding,
unpaid or unsatisfied and until full payment of all amounts due to the Lenders
hereunder, unless and to the extent the Required Lenders waive compliance in
writing:


7.1    Net Capital. The Borrower will not permit the Broker Subsidiary to allow
any month-end Net Capital Ratio to be less than 5%.


7.2    Minimum Stockholders’ Equity. The Borrower will not allow its
Consolidated Stockholders’ Equity to fall below the Minimum Stockholders’
Equity.


7.3    Merger/Disposition of Assets. The Borrower will not (i) permit either
Broker Subsidiary or Intermediate Parent to (a) merge or consolidate, unless the
surviving company is a Controlled Subsidiary, or (b) convey or transfer its
properties and assets substantially as an entirety except to one or more
Controlled Subsidiaries; or (ii) except as permitted by subsection 7.3(i) sell,
transfer or otherwise dispose of any voting stock of Broker Subsidiary or
Intermediate Parent, or permit either Broker Subsidiary or Intermediate Parent
to issue, sell or otherwise dispose of any of its voting stock, unless, after
giving effect to any such transaction, Broker Subsidiary or Intermediate Parent,
as the case may be, remains a Controlled Subsidiary.


7.4    Broker Subsidiary Indebtedness. The Borrower will not permit the Broker
Subsidiary to create, incur or assume any Indebtedness other than:


(a)    (i)    Indebtedness to customers, other brokers or dealers, securities
exchanges or securities markets, self-regulatory organizations, clearing houses
and like institutions (including, without limitation, letters of credit or
similar credit support devices issued for the account of Broker Subsidiary and
for the benefit of any of the foregoing in order to comply with any margin,
collateral or similar requirements imposed by or for the benefit of any of the
foregoing), (ii) ”broker call” credit, (iii) indebtedness consisting of
borrowings secured solely by margin loans made by Broker Subsidiary, together
with any underlying collateral of Broker Subsidiary, (iv) stock loans, (v)
obligations to banks for disbursement accounts, (vi) Indebtedness incurred for
the purchase of tangible personal property on a non-recourse basis or for the
leasing of tangible personal property under a capitalized lease, (vii)
Indebtedness incurred for the purchase, installation or servicing of computer
equipment and software, and
(viii) Indebtedness incurred in the ordinary course of the Broker Subsidiary’s
business, to the extent not already included in the foregoing clauses (i)
through (vii);


(b)
intercompany Indebtedness; and



(c)
other Indebtedness in the aggregate not exceeding $100,000,000.



7.5    Indebtedness Secured by Subsidiary Stock. The Borrower will not, and will
not permit any Subsidiary at any time directly or indirectly to create, assume,
incur or permit to exist any Indebtedness secured by a pledge, lien or other
encumbrance (hereinafter referred to as a “lien”) on the voting stock of any
Subsidiary without making effective provision whereby the obligations of the
Borrower hereunder and under the Notes, if any, shall be secured equally and
ratably with such secured Indebtedness so long as other Indebtedness shall be so
secured;


34

--------------------------------------------------------------------------------




provided, however, that the foregoing covenant shall not be applicable to any
liens permitted pursuant to subsections (a) through (d) in Section 7.6 below.


7.6    Liens and Encumbrances. The Borrower will not create, incur, assume or
suffer to exist any lien or encumbrance upon or with respect to any of its
properties, whether now owned or hereafter acquired, except the following:


(a)    liens securing taxes, assessments or governmental charges or levies, or
in connection with workers’ compensation, unemployment insurance or social
security obligations, or the claims or demands of materialmen, mechanics,
carriers, warehousemen, landlords and other like persons not yet delinquent or
which are being contested in good faith by appropriate proceedings with respect
to which adequate reserves or other provisions are being maintained to the
extent required by U.S. generally accepted accounting principles;


(b)    liens not for borrowed money incidental to the conduct of its business or
the ownership of property that do not materially detract from the value of any
item of property;


(c)    attachment, judgment or other similar liens arising in the connection
with court proceedings that do not, in the aggregate, materially detract from
the value of its property, materially impair the use thereof in the operation of
its businesses and (i) that are discharged or stayed within sixty (60) days of
attachment or levy, or (ii) payment of which is covered in full (subject to
customary and reasonable deductibles) by insurance or surety bonds;


(d)    liens existing at Closing Date provided that the obligations secured
thereby are not increased; and


(e)    liens in respect of Hedge Agreements securing net payment obligations in
an aggregate amount not to exceed $500,000,000 at any time outstanding.


7.7    Use of Proceeds. The Borrower will not request any Borrowing, and shall
not use the proceeds of any Borrowing, in any manner that, directly or, to the
knowledge of the Borrower, indirectly, would result in the violation of any
Anti-Corruption Laws or Sanctions.


8.
EVENTS OF DEFAULT.



8.1    Defaults.    The occurrence of any of the following events shall
constitute an “Event of Default”:


(a)    The Borrower shall fail to pay any interest with respect to the Revolving
Loans or the Term Loans or any Commitment Fee or Term Out Fee in accordance with
the terms hereof within 10 days after such payment is due.


(b)    The Borrower shall fail to pay any principal with respect to the
Revolving Loans or the Term Loans in accordance with the terms thereof on the
date when due.


35

--------------------------------------------------------------------------------




(c)     Any representation or warranty made by the Borrower herein or hereunder
or in any certificate or other document furnished by the Borrower hereunder
shall prove to have been incorrect when made (or deemed made) in any respect
that is materially adverse to the interests of the Lenders or their rights and
remedies hereunder.


(d)    Except as specified in (a) and (b) above, the Borrower shall default in
the performance of, or breach, any covenant of the Borrower with respect to this
Agreement, and such default or breach shall continue for a period of thirty days
after there has been given, by registered or certified mail, to the Borrower by
the Agent a written notice specifying such default or breach and requiring it to
be remedied.


(e)    An event of default as defined in any mortgage, indenture, agreement or
instrument under which there is issued, or by which there is secured or
evidenced, any Indebtedness (other than in respect of Hedge Agreements) of the
Borrower in a principal amount not less than $100,000,000 shall have occurred
and shall result in such Indebtedness becoming or being declared due and payable
prior to the date on which it otherwise would become due and payable, or an
event of default or a termination event as defined in any Hedge Agreement shall
have occurred and shall result in a net payment obligation of the Borrower
thereunder of not less than $100,000,000 in aggregate for all such Hedge
Agreements; provided, however, that if such event of default shall be remedied
or cured by the Borrower, or waived by the holders of such Indebtedness, within
twenty days after the Borrower has received written notice of such event of
default and acceleration, then the Event of Default hereunder by reason thereof
shall be deemed likewise to have thereupon been remedied, cured or waived
without further action upon the part of either the Borrower or the Agent and
Lenders.


(f)    Any involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief against
the Borrower or the Broker Subsidiary, or against all or a substantial part of
the property of either of them, under Title 11 of the United States Code or any
other federal, state or foreign bankruptcy, insolvency, reorganization or
similar law, (ii) the appointment of a receiver, liquidator, assignee,
custodian, trustee, sequestrator or similar official for the Borrower or the
Broker Subsidiary or for all or a substantial part of the property of either of
them, or (iii) the winding-up or liquidation of the Borrower or the Broker
Subsidiary; and, in any such case, such involuntary proceeding or involuntary
petition shall continue undismissed for 60 days, or, before such 60-day period
has elapsed, there shall be entered an order or decree ordering the relief
requested in such involuntary proceeding or involuntary petition.


(g)    The Borrower or the Broker Subsidiary shall commence a voluntary case
under any applicable bankruptcy, insolvency or other similar law now or
hereafter in effect, or shall consent to the entry of an order for relief in an
involuntary case under such law, or shall consent to the appointment of or
taking possession by a receiver, liquidator, assignee, custodian, trustee,
sequestrator (or similar official) of the Borrower or Broker Subsidiary or for
any substantial part of its respective properties, or shall make any general
assignment for the benefit of creditors, or shall fail generally to pay its
respective debts as they become due or shall take any corporate action in
furtherance of any of the foregoing.


36

--------------------------------------------------------------------------------




(h)     A final judgment or judgments for the payment of money in excess of
$100,000,000 in the aggregate shall be entered against the Borrower by a court
or courts of competent jurisdiction, and the same shall not be discharged (or
provisions shall not be made for such discharge), or a stay of execution thereof
shall not be procured, within 30 days from the date of entry thereof and the
Borrower shall not, within said period of 30 days, or such longer period during
which execution of the same shall have been stayed, appeal therefrom and cause
the execution thereof to be stayed during such appeal.


(i)    At any time after a Change in Control, the Borrower fails to maintain at
least one of the following credit ratings for its Senior Medium-Term Notes,
Series A: (a) BBB- (or better) by Standard & Poor’s Ratings Service, a Division
of The McGraw-Hill Companies, Inc., or (b) Baa3 (or better) by Moody’s Investors
Service, Inc.


8.2    Remedies. If an Event of Default occurs and is continuing, then and in
every such case the Agent shall, at the request of, or may, with the consent of,
the Required Lenders (i) declare the Commitment of each Lender to make Loans to
be terminated whereupon such Commitments and obligation shall be terminated, and
(ii) declare the unpaid principal of all outstanding Loans, any and all accrued
and unpaid interest, any accrued and unpaid Commitment Fees, or any other
amounts owing or payable under the Notes, if any, to be immediately due and
payable, by a notice in writing to the Borrower, and upon such declaration such
principal, interest, Commitment Fees, or other amounts payable hereunder and
accrued thereon shall become immediately due and payable, together with any
funding losses that may result as a consequence of such declaration, without
presentment, demand, protest or other notice of any kind, all of which are
expressly waived by the Borrower; provided, however, that in the case of any of
the Events of Default specified in subsection (f) or (g) of Section 8.1,
automatically without any notice to the Borrower or any other act by the Agent,
the Credit and the obligations of each Lender to make Loans shall automatically
terminate and the unpaid principal amount of all outstanding Loans, any accrued
and unpaid interest, any accrued and unpaid Commitment Fees or any other amounts
payable hereunder shall become immediately due and payable, together with any
funding losses that may result as a consequence thereof, without further act of
the Agent or any Lender and without presentment, demand, protest or other notice
of any kind, all of which are expressly waived by the Borrower.


9.
THE AGENT.



9.1    Appointment and Authorization. Each Lender hereby irrevocably (subject to
Section 9.9) appoints, designates and authorizes the Agent to take such action
on its behalf under the provisions of this Agreement and each other Loan
Document and to exercise such powers and perform such duties as are expressly
delegated to it by the terms of this Agreement or any other Loan Document,
together with such powers as are reasonably incidental thereto. Notwithstanding
any provision to the contrary contained elsewhere in this Agreement or in any
other Loan Document, the Agent shall not have any duties or responsibilities
except those expressly set forth, nor shall the Agent have or be deemed to have
any fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the Agent.
 


37

--------------------------------------------------------------------------------




9.2    Delegation of Duties. The Agent may execute any of its duties under this
Agreement or any other Loan Document by or through agents, employees or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Agent shall not be responsible for the
negligence or misconduct of any agent or attorney-in-fact that it selects with
reasonable care.


9.3    Liability of Agent. None of the Agent-Related Persons shall (i) be liable
for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct),
or (ii) be responsible in any manner to any of the Lenders for any recital,
statement, representation or warranty made by the Borrower or any Subsidiary or
Affiliate of the Borrower, or any officer thereof, contained in this Agreement
or in any other Loan Document, or in any certificate, report, statement or other
document referred to or provided for in, or received by the Agent under or in
connection with, this Agreement or any other Loan Document, or the validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document, or for any failure of the Borrower or any other party
to any Loan Document to perform its obligations hereunder or thereunder. No
Agent-Related Person shall be under any obligation to any Lender to ascertain or
to inquire as to the observance or performance of any of the agreements
contained in, or conditions of, this Agreement or any other Loan Document, or to
inspect the properties, books or records of the Borrower or any of the
Borrower’s Subsidiaries or Affiliates.


9.4
Reliance by Agent.



(a)    The Agent shall be entitled to rely, and shall be fully protected in
relying, upon any writing, resolution, notice, consent, certificate, affidavit,
letter, facsimile, telex or telephone message, statement or other document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons, and upon advice and statements of
legal counsel (including counsel to the Borrower), independent accountants and
other experts selected by the Agent. The Agent shall be fully justified in
failing or refusing to take any action under this Agreement or any other Loan
Document unless it shall first receive such advice or concurrence of the
Required Lenders as it deems appropriate and, if it so requests, it shall first
be indemnified to its satisfaction by the Lenders against any and all liability
and expense which may be incurred by it by reason of taking or continuing to
take any such action. The Agent shall in all cases be fully protected in acting,
or in refraining from acting, under this Agreement or any other Loan Document in
accordance with a request or consent of the Required Lenders and such request
and any action taken or failure to act pursuant thereto shall be binding upon
all of the Lenders.


(b)    For purposes of determining compliance with the conditions specified in
Section 4.1, each Lender that has executed this Agreement shall be deemed to
have consented to, approved or accepted or to be satisfied with, each document
or other matter either sent by Agent to such Lender for consent, approval,
acceptance or satisfaction, or required thereunder to be consented to or
approved by or acceptable or satisfactory to the Lender.


38

--------------------------------------------------------------------------------




9.5     Notice of Default. The Agent shall not be deemed to have knowledge or
notice of the occurrence of any Default or Event of Default, except with respect
to defaults in the payment of principal, interest and fees required to be paid
to the Agent for the account of the Lenders, unless the Agent shall have
received written notice from a Lender or the Borrower referring to this
Agreement, describing such Default or Event of Default and stating that such
notice is a “notice of default”. The Agent will notify the Lenders of its
receipt of any such notice. The Agent shall take such action with respect to
such Default or Event of Default as may be requested by the Required Lenders in
accordance with Section 8; provided, however, that unless and until the Agent
has received any such request, the Agent may (but shall not be obligated to)
take such action, or refrain from taking such action, with respect to such
Default or Event of Default as it shall deem advisable or in the best interest
of the Lenders.


9.6    Credit Decision. Each Lender acknowledges that none of the Agent-Related
Persons has made any representation or warranty to it and that no act by the
Agent hereinafter taken, including any review of the affairs of the Borrower and
its Subsidiaries, shall be deemed to constitute any representation or warranty
by any Agent-Related Person to any Lender. Each Lender represents to the Agent
that it has, independently and without reliance upon any Agent- Related Person
and based on such documents and information as it has deemed appropriate, made
its own appraisal of, and investigation into, the business, prospects,
operations, property, financial and other condition and creditworthiness of the
Borrower and its Subsidiaries, and all applicable bank regulatory laws relating
to the transactions contemplated hereby, and made its own decision to enter into
this Agreement and to extend credit to the Borrower hereunder. Each Lender also
represents that it will, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of the Borrower. Except for notices,
reports and other documents expressly herein required to be furnished to the
Lenders by the Agent, the Agent shall not have any duty or responsibility to
provide any Lender with any credit or other information concerning the business,
prospects, operations, property, financial and other condition or
creditworthiness of the Borrower which may come into the possession of any of
the Agent- Related Persons.


9.7    Indemnification of Agent. Whether or not the transactions contemplated
hereby are consummated, the Lenders shall indemnify upon demand the
Agent-Related Persons (to the extent not reimbursed by or on behalf of the
Borrower and without limiting the obligation of the Borrower to do so), pro
rata, from and against any and all Indemnified Liabilities; provided, however,
that no Lender shall be liable for the payment to the Agent-Related Persons of
any portion of such Indemnified Liabilities resulting solely from any such
Person’s gross negligence or willful misconduct. Without limitation of the
foregoing, each Lender shall reimburse the Agent upon demand for its ratable
share, of any costs or out-of-pocket expenses (including Attorney Costs)
incurred by the Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, any other Loan Document, or
any document contemplated by or referred to herein to


39

--------------------------------------------------------------------------------




the extent that the Agent is not reimbursed for such expenses by or on behalf of
the Borrower. The undertaking in this Section shall survive the payment of all
Obligations hereunder and the resignation or replacement of the Agent.


9.8    Agent in Individual Capacity. Citibank and its Affiliates may make loans
to, issue letters of credit for the account of, accept deposits from, acquire
equity interests in and generally engage in any kind of banking, trust,
financial advisory, underwriting or other business with the Borrower and its
Subsidiaries and Affiliates as though Citibank were not the Agent hereunder and
without notice to or consent of the Lenders. The Lenders acknowledge that,
pursuant to such activities, Citibank or its Affiliates may receive information
regarding the Borrower or its Affiliates (including information that may be
subject to confidentiality obligations in favor of the Borrower or such
Subsidiary) and acknowledge that the Agent shall be under no obligation to
provide such information to them. With respect to its Loans, Citibank shall have
the same rights and powers under this Agreement as any other Lender and may
exercise the same as though it were not the Agent.


9.9    Successor Agent. The Agent may, and at the request of the Required
Lenders shall, resign as Agent upon 30 days’ notice to the Lenders and Borrower.
If the Agent resigns under this Agreement, the Required Lenders, with the
consent of the Borrower, which consent shall not be unreasonably withheld, shall
appoint from among the Lenders a successor agent for the Lenders which successor
agent shall be approved by the Borrower. If no successor agent is appointed
prior to the effective date of the resignation of the Agent, the Agent with the
consent of the Borrower, which consent shall not be unreasonably withheld, may
appoint, after consulting with the Lenders and the Borrower, a successor agent
from among the Lenders. Upon the acceptance of its appointment as successor
agent hereunder, such successor agent shall succeed to all the rights, powers
and duties of the retiring Agent and the term “Agent” shall mean such successor
agent and the retiring Agent’s appointment, powers and duties as Agent shall be
terminated. After any retiring Agent’s resignation hereunder as Agent, the
provisions of this Section 9 and Sections 10.4 and 10.5 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was Agent
under this Agreement. If no successor agent has accepted appointment as Agent by
the date which is 30 days following a retiring Agent’s notice of resignation,
the retiring Agent’s resignation shall nevertheless thereupon become effective
and the Lenders shall perform all of the duties of the Agent hereunder until
such time, if any, as the Required Lenders appoint a successor agent as provided
for above. The retiring Agent shall refund to Borrower that portion of any
agency fee paid to such Agent as is not earned due to such Agent’s resignation,
prorated to the date of such Agent’s resignation.


9.10
Withholding Tax.



(a)    If any Lender is a “foreign corporation, partnership or trust” within the
meaning of the Code and such Lender claims exemption from, or a reduction of,
U.S. withholding tax under Section 1441 or 1442 of the Code, such Lender agrees
with and in favor of the Agent, to deliver to the Agent:


(i)    if such Lender claims an exemption from, or a reduction of, withholding
tax under a United States tax treaty, properly completed IRS Form W-8BEN before


40

--------------------------------------------------------------------------------




the payment of any interest in the first calendar year and before the payment of
any interest in any subsequent calendar year during which the Form W-8BEN (or
any successor thereto) then in effect expires;


(ii)    if such Lender claims that interest paid under this Agreement is exempt
from United States withholding tax because it is effectively connected with a
United States trade or business of such Lender, two properly completed copies of
IRS Form W- 8ECI or any successor form thereto before the payment of any
interest is due in the first taxable year of such Lender and before the payment
of any interest in any subsequent calendar year during which the Form W-8ECI (or
any successor thereto) then in effect expires; and


(iii)    such other form or forms as may be required under the Code or other
laws of the United States as a condition to exemption from, or reduction of,
United States withholding tax.


Such Lender agrees to promptly notify the Agent of any change in circumstances
which would render invalid any claimed exemption or reduction.


(b)    If any Lender claims exemption from, or reduction of, withholding tax
under a United States tax treaty by providing IRS Form W-8BEN and such Lender
sells, assigns, grants a participation in, or otherwise transfers all or part of
the Obligations of the Company to such Lender, such Lender agrees to notify the
Agent of the percentage amount in which it is no longer the beneficial owner of
Obligations of the Company to such Lender. To the extent of such percentage
amount, the Agent will treat such Lender’s IRS Form W-8BEN or any successor form
thereto as no longer valid.


(c)    If any Lender claiming exemption from United States withholding tax by
filing IRS Form W-8ECI or any successor form thereto with the Agent sells,
assigns, grants a participation in, or otherwise transfers all or part of the
Obligations of the Company to such Lender, such Lender agrees to undertake sole
responsibility for complying with the withholding tax requirements imposed by
Sections 1441 and 1442 of the Code.


(d)    If any Lender is entitled to a reduction in the applicable withholding
tax, the Agent may withhold from any interest payment to such Lender an amount
equivalent to the applicable withholding tax after taking into account such
reduction. If the forms or other documentation required by subsection (a) of
this Section are not delivered to the Agent or if any Lender which is a “foreign
corporation, partnership or trust” within the meaning of the Code is not
entitled to claim exemption from or a reduction of U.S. withholding tax under
Section 1441 or 1442 of the Code, then the Agent shall withhold from any
interest payment to such Lender not providing such forms or other documentation
an amount equivalent to the applicable withholding tax.


(e)    If the IRS or any other Governmental Authority of the United States or
other jurisdiction asserts a claim that the Agent did not properly withhold tax
from amounts paid to or for the account of any Lender (because the appropriate
form was not delivered, was not properly executed, or because such Lender failed
to notify the Agent of a


41

--------------------------------------------------------------------------------




change in circumstances which rendered the exemption from, or reduction of,
withholding tax ineffective, or for any other reason other than the Agent’s
gross negligence or willful misconduct) such Lender shall indemnify the Agent
fully for all amounts paid, directly or indirectly, by the Agent as tax or
otherwise, including penalties and interest, and including any taxes imposed by
any jurisdiction on the amounts payable to the Agent under this Section,
together with all costs and expenses (including Attorney Costs). The obligation
of the Lenders under this subsection shall survive the payment of all
Obligations and the resignation or replacement of the Agent.


9.11    Co-Agents. None of the Lenders identified on the facing page or
signature pages of this Agreement as a “co-agent”, “managing agent”,
“syndication agent” or “documentation agent” shall have any right, power,
obligation, liability, responsibility or duty under this Agreement other than
those applicable to all Lenders as such. Without limiting the foregoing, none of
the Lenders so identified as a “co-agent”, “syndication agent” or “documentation
agent” shall have or be deemed to have any fiduciary relationship with any
Lender. Each Lender acknowledges that it has not relied, and will not rely, on
any of the Lenders so identified in deciding to enter into this Agreement or in
taking or not taking action hereunder.


9.12
Certain ERISA Matters.



(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Agent and each Arranger and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrower or any other Loan Party, that at least one of the following is and will
be true:


(i)    such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans or the Commitments,


(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement,


(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Commitments and this Agreement, (C) the entrance into, participation in,
administration of and performance of the


42

--------------------------------------------------------------------------------




Loans, the Commitments and this Agreement satisfies the requirements of
sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Commitments and this
Agreement, or


(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Agent, in its sole discretion, and such Lender.


(b)    In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the Agent
and each Arranger and their respective Affiliates, and not, for the avoidance of
doubt, to or for the benefit of the Borrower or any other Loan Party, that:


(i)    none of the Agent or any Arranger or any of their respective Affiliates
is a fiduciary with respect to the assets of such Lender (including in
connection with the reservation or exercise of any rights by the Agent under
this Agreement, any Loan Document or any documents related hereto or thereto),


(ii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is independent and
is a bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50 million,


(iii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is capable of
evaluating investment risks independently, both in general and with regard to
particular transactions and investment strategies (including in respect of the
Obligations),


(iv)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is a fiduciary
under ERISA or the Code, or both, with respect to the Loans, the Commitments and
this Agreement and is responsible for exercising independent judgment in
evaluating the transactions hereunder, and


(v)    no fee or other compensation is being paid directly to the Agent or any
Arranger or any their respective Affiliates for investment advice (as opposed to
other services) in connection with the Loans, the Commitments or this Agreement.


43

--------------------------------------------------------------------------------




(c)     The Agent and each Arranger hereby informs the Lenders that each such
Person is not undertaking to provide impartial investment advice, or to give
advice in a fiduciary capacity, in connection with the transactions contemplated
hereby, and that such Person has a financial interest in the transactions
contemplated hereby in that such Person or an Affiliate thereof (i) may receive
interest or other payments with respect to the Loans, the Commitments and this
Agreement, (ii) may recognize a gain if it extended the Loans or the Commitments
for an amount less than the amount being paid for an interest in the Loans or
the Commitments by such Lender or (iii) may receive fees or other payments in
connection with the transactions contemplated hereby, the Loan Documents or
otherwise, including structuring fees, commitment fees, arrangement fees,
facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.


As used in this Section, the following terms have the following meanings:


Benefit Plan:
Any of (a) an “employee benefit plan” (as defined in ERISA) that is subject to
Title I of ERISA, (b) a “plan” as defined in Section 4975 of the Code or (c) any
Person whose assets include (for purposes of ERISA Section 3(42) or otherwise
for purposes of Title I of ERISA or Section 4975 of the Code) the assets of any
such “employee benefit plan” or “plan”.



PTE:
A prohibited transaction class exemption issued by the U.S. Department of Labor,
as any such exemption may be amended from time to time.



10.
MISCELLANEOUS.



10.1    Amendments and Waivers. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent with respect to any
departure by the Borrower or any applicable Subsidiary therefrom, shall be
effective unless the same shall be in writing and signed by the Required Lenders
(or by the Agent at the written request of the Required Lenders) and the
Borrower and acknowledged by the Agent, and then any such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given; provided, however, that no such waiver, amendment, or consent
shall, unless in writing and signed by all the Lenders and the Borrower and
acknowledged by the Agent, do any of the following:


(a)    increase or extend the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.2);


(b)    postpone or delay any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees or other amounts due to
the Lenders (or any of them) hereunder or under any other Loan Document;


44

--------------------------------------------------------------------------------




(c)     reduce the principal of, or the rate of interest specified herein on any
Loan, or (subject to clause (ii) below) any fees or other amounts payable
hereunder or under any other Loan Document;


(d)    change the percentage of the Commitments or of the aggregate unpaid
principal amount of the Loans which is required for the Lenders or any of them
to take any action hereunder; or


(e)    amend this Section, or Section 2.13, or any provision herein providing
for consent or other action by all Lenders;


and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Agent in addition to the Required Lenders or all the
Lenders, as the case may be, affect the rights or duties of the Agent under this
Agreement or any other Loan Document, and
(ii) the respective Fee Letters may be amended or rights or privileges
thereunder waived, in a writing executed by the parties thereto.


10.2
Notices.



(a)    All notices, requests and other communications shall be either (i) in
writing (including, unless the context expressly otherwise provides, by
facsimile transmission, provided that any matter transmitted by the Borrower by
facsimile shall be immediately confirmed by a telephone call to the recipient at
the number specified on Schedule 10.2) or (ii) as and to the extent set forth in
clause (d) below, by electronic mail.


(b)    All such notices, requests and communications shall, when transmitted by
overnight delivery, faxed or e-mailed, be effective when delivered for overnight
(next-day) delivery, transmitted in legible form by facsimile machine (provided
that the sender has retained its facsimile machine-generated confirmation of the
receipt of such fax by the recipient’s facsimile machine) or transmitted by
e-mail (provided that the e-mail was sent to the e-mail address provided by the
recipient and that the e-mail was not returned to the sender as undeliverable),
respectively, or if mailed, upon the third Business Day after the date deposited
into the U.S. mail, or if delivered, upon delivery; except that notices pursuant
to Section 2 or 9 shall not be effective until actually received by the Agent.


(c)    The agreement of the Agent and the Lenders herein to receive certain
notices by telephone, facsimile or e-mail is solely for the convenience of the
Borrower, the Agent and the Lenders. The Agent and the Lenders shall be entitled
to rely on the authority of any Person purporting to be a Person who is named in
the then-current certificate delivered pursuant to subsection 4.1(e) hereof as
authorized to execute Borrowing Advices (each an “Authorized Person”) and the
Lenders shall not have any liability to the Borrower or other Person on account
of any action taken or not taken by the Agent or the Lenders in reliance upon
such telephonic, facsimile or e-mail notice, provided the Agent and the Lenders
reasonably believe such Person to be an Authorized Person. The obligation of the
Borrower to repay the Loans shall not be affected in any way to any extent by
any failure by the Agent and the Lenders to receive written confirmation of any
telephonic, facsimile or e-mail notice or the receipt by the


45

--------------------------------------------------------------------------------




Agent and the Lenders of a confirmation which is at variance with the terms
understood by the Agent and the Lenders to be contained in the telephonic,
facsimile or e-mail notice.


(d)    The compliance certificate described in Section 6.2 shall be delivered to
the Agent by the Borrower by mail or overnight delivery. Except for the
compliance certificate described in Section 6.2, materials required to be
delivered pursuant to Section 6.2 shall be delivered to the Agent in an
electronic medium format reasonably acceptable to the Agent by e-mail at
oploanswebadmin@citi.com. The Borrower agrees that the Agent may make such
materials (collectively, the “Communications”) available to the Lenders by
posting such materials on Debt Domain or a substantially similar electronic
transmission system (collectively, the “Platform”). In addition, to the extent
the Borrower in its sole discretion so elects and confirms in writing or by
e-mail to the Agent, any other written information, documents, instruments or
other material relating to the Borrower, any of its Subsidiaries or any other
materials or matters relating to this Agreement, the Notes, if any, or any of
the transactions contemplated hereby and supplied by the Borrower to the Agent
(other than any such communication that (i) relates to a request for a new, or a
conversion of an existing, Borrowing (including any election of an interest rate
or Interest Period relating thereto), (ii) relates to the payment of any
principal or other amount due hereunder prior to the scheduled date therefor,
(iii) provides notice of any Default or Event of Default or (iv) is required to
be delivered to satisfy any condition precedent set forth in Section 4.1 or
Section 4.2), shall, to the extent of such election and confirmation by the
Borrower, constitute materials that are “Communications” for purposes of this
subparagraph (d). The Borrower and each of the Lenders acknowledges that (i) the
distribution of material through an electronic medium is not necessarily secure
and that there are confidentiality and other risks associated with such
distribution, (ii) the Platform is provided “as is” and “as available” and (iii)
neither the Agent nor any of its Affiliates warrants the accuracy, adequacy or
completeness of the Communications or the Platform and each expressly disclaims
liability for errors or omissions in the Communications or the Platform
(provided, as to such disclaimer, that the Agent and its Affiliates have not
been grossly negligent or engaged in any willful misconduct in respect of the
Platform). No warranty of any kind, express, implied or statutory, including,
without limitation, any warranty of merchantability, fitness for a particular
purpose, non-infringement of third party rights or freedom from viruses or other
code defects, is made by the Agent or any of its Affiliates in connection with
the Platform.


(e)    Each Lender agrees that notice to it (as provided in the next sentence)
(a “Notice”) specifying that any Communications have been posted to the Platform
shall constitute effective delivery of such information, documents or other
materials to such Lender for purposes of this Agreement. Each Lender agrees (i)
to notify the Agent in writing of such Lender’s e-mail address to which a Notice
may be sent by electronic transmission (including by electronic communication)
on or before the date such Lender becomes a party to this Agreement (and from
time to time thereafter to ensure that the Agent has on record an effective
e-mail address for such Lender) and (ii) that any Notice may be sent to such
e-mail address.


(f)    The Agent agrees to give to each Lender prompt notice of all materials
delivered by the Borrower pursuant to Section 6.2.


46

--------------------------------------------------------------------------------




10.3    No Waiver-Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Agent or any Lender, any right, remedy, power or
privilege hereunder, shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.


10.4
Costs and Expenses. The Borrower shall:



(a)    whether or not the transactions contemplated hereby are consummated, pay
or reimburse Citibank including in its capacity as Agent and Lender within five
Business Days after demand, subject to subsection 4.1(g) for all reasonable
costs and expenses incurred by Citibank including in its capacity as Agent and
Lender in connection with the development, preparation, delivery, administration
and execution of, and any amendment, supplement, waiver or modification to (in
each case, whether or not consummated), this Agreement, any Loan Document and
any other documents prepared in connection herewith or therewith, and the
consummation of the transactions contemplated hereby and thereby, including
reasonable Attorney Costs incurred by Citibank (including in its capacity as
Agent and Lender with respect thereto); and


(b)    pay or reimburse the Agent, the Arrangers and each Lender within five
Business Days after demand (subject to subsection 4.1(g)) for all reasonable
costs and expenses (including reasonable Attorney Costs) incurred by them in
connection with the enforcement, attempted enforcement, or preservation of any
rights or remedies under this Agreement or any other Loan Document during the
existence of an Event of Default or after acceleration of the Loans (including
in connection with any “workout” or restructuring regarding the Loans, and
including in any Insolvency Proceeding or appellate proceeding). In connection
with any claim, demand, action or cause of action relating to the enforcement,
preservation or exercise of any rights or remedies covered by this Section 10.4
against the Borrower, all Lenders shall be represented by the same legal counsel
selected by such Lenders; provided, that if such legal counsel determines in
good faith that representing all such Lenders would or could result in a
conflict of interest under laws or ethical principles applicable to such legal
counsel or that a claim is available to a Lender that is not available to all
such Lenders, then to the extent reasonably necessary to avoid such a conflict
of interest or to permit an unqualified assertion of such a claim, each Lender
shall be entitled to separate representation by legal counsel selected by that
Lender, with all such legal counsel using reasonable efforts to avoid
unnecessary duplication of effort by counsel for all Lenders.


10.5    Borrower Indemnification. Whether or not the transactions contemplated
hereby are consummated, the Borrower shall indemnify and hold the Agent-Related
Persons, and each Lender and each of its respective officers, directors,
employees, counsel, agents and attorneys-in- fact (each, an “Indemnified
Person”) harmless from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, charges, expenses and
disbursements (including Attorney Costs) of any kind or nature whatsoever which
may at any time (including at any time following repayment of the Loans and the
termination, resignation or replacement of the Agent or replacement of any
Lender) be imposed on, incurred by or asserted against any such Person in any
way relating to or arising out of this Agreement or any document


47

--------------------------------------------------------------------------------




contemplated by or referred to herein, or the transactions contemplated hereby,
or any action taken or omitted by any such Person under or in connection with
any of the foregoing, including with respect to any investigation, litigation or
proceeding (including any Insolvency Proceeding or appellate proceeding) related
to or arising out of this Agreement or the Loans or the use of the proceeds
thereof, whether or not any Indemnified Person is a party thereto (all the
foregoing, collectively, the “Indemnified Liabilities”); provided, that the
Borrower shall have no obligation hereunder to any Indemnified Person with
respect to Indemnified Liabilities resulting from the gross negligence or
willful misconduct of such Indemnified Person. If any claim, demand, action or
cause of action is asserted against any Indemnified Person, such Indemnified
Person shall promptly notify Borrower, but the failure to so promptly notify
Borrower shall not affect Borrower’s obligations under this Section unless such
failure materially prejudices Borrower’s right to participate in the contest of
such claim, demand, action or cause of action, as hereinafter provided. If
requested by Borrower in writing, such Indemnified Person shall in good faith
contest the validity, applicability and amount of such claim, demand, action or
cause of action and shall permit Borrower to participate in such contest. Any
Indemnified Person that proposes to settle or compromise any claim or proceeding
for which Borrower may be liable for payment of indemnity hereunder shall give
Borrower written notice of the terms of such proposed settlement or compromise
reasonably in advance of settling or compromising such claim or proceeding and
shall obtain Borrower’s prior consent. In connection with any claim, demand,
action or cause of action covered by this Section 10.5 against more than one
Indemnified Person, all such Indemnified Persons shall be represented by the
same legal counsel selected by the Indemnified Persons and reasonably acceptable
to Borrower; provided, that if such legal counsel determines in good faith that
representing all such Indemnified Persons would or could result in a conflict of
interest under laws or ethical principles applicable to such legal counsel or
that a defense or counterclaim is available to an Indemnified Person that is not
available to all such Indemnified Persons, then to the extent reasonably
necessary to avoid such a conflict of interest or to permit unqualified
assertion of such a defense or counterclaim, each Indemnified Person shall be
entitled to separate representation by legal counsel selected by that
Indemnified Person and reasonably acceptable to Borrower, with all such legal
counsel using reasonable efforts to avoid unnecessary duplication of effort by
counsel for all Indemnified Persons. The agreements in this Section shall
survive payment of all other Obligations.


10.6    Payments Set Aside. To the extent that the Borrower makes a payment to
the Agent or the Lenders, or the Agent or the Lenders exercise any right of
set-off, and such payment or the proceeds of such set-off or any part thereof
are subsequently invalidated, declared to be fraudulent or preferential, set
aside or required (including pursuant to any settlement entered into by the
Agent or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any Insolvency Proceeding or otherwise, then
(a) to the extent of such recovery the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such set-off had not occurred, and (b)
each Lender severally agrees to pay to the Agent upon demand its pro rata share
of any amount so recovered from or repaid by the Agent.


10.7    Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns, except


48

--------------------------------------------------------------------------------




that the Borrower may not assign or transfer any of its rights or obligations
under this Agreement without the prior written consent of the Agent and each
Lender.


10.8
Assignments, Participations Etc.



(a)    (i) Any Lender may, with the written consent of the Agent and the
Borrower, which consent shall not be unreasonably withheld or delayed (except
Borrower’s consent shall not be required if a Default or an Event of Default
exists and is continuing), at any time assign and delegate to one or more
Eligible Assignees (provided that no written consent of the Agent shall be
required in connection with any assignment and delegation by a Lender to an
Eligible Assignee that is an Affiliate of such Lender) (each an “Assignee”) all,
or any ratable part of all, of the Loans, the Commitments, and the other rights
and obligations of such Lender hereunder, in a minimum amount of $10,000,000;
provided, however, that (x) the Borrower and, the Agent may continue to deal
solely and directly with such Lender in connection with the interest so assigned
to an Assignee until (A) written notice of such assignment, together with
payment instructions, addresses and related information with respect to the
Assignee, shall have been given to the Borrower and the Agent by such Lender and
the Assignee; (B) such Lender and its Assignee shall have delivered to the
Borrower and the Agent an Assignment and Acceptance in the form of Exhibit F
(“Assignment and Acceptance”) together with any Note or Notes subject to such
assignment; and (C) the assignor Lender or Assignee has paid to the Agent a
processing fee in the amount of $3,500 and (y) no such assignment shall be made
to any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute a Defaulting Lender.


(ii) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations, or other compensating actions, including funding, with the
consent of the Borrower and the Agent, the applicable pro rata share of Loans
previously requested but not funded by the Defaulting Lender, to each of which
the applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Agent, and each other Lender hereunder (and interest accrued thereon), and
(y) acquire (and fund as appropriate) its full Pro Rata Share of all Loans in
accordance with its Pro Rata Share. Notwithstanding the foregoing, in the event
that any assignment of rights and obligations of any Defaulting Lender hereunder
shall become effective under applicable law without compliance with the
provisions of this paragraph, then the assignee of such interest shall be deemed
to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.


(b)    From and after the date that the Agent notifies the assignor Lender and
the Borrower that it has received (and the Borrower and the Agent have provided
their consent with respect to) an executed Assignment and Acceptance and payment
of the above- referenced processing fee, (i) the Assignee thereunder shall be a
party hereto and, to the extent that rights and obligations hereunder have been
assigned to it pursuant to such Assignment and


49

--------------------------------------------------------------------------------




Acceptance, shall have the rights and obligations of a Lender under the Loan
Documents, and (ii) the assignor Lender shall, to the extent that rights and
obligations hereunder and under the other Loan Documents have been assigned by
it pursuant to such Assignment and Acceptance, relinquish its rights and be
released from its obligations under the Loan Documents.


(c)    If requested by the Assignee and/or the Assignor, within five Business
Days after its receipt of notice by the Agent that it has received an executed
Assignment and Acceptance and payment of the processing fee (and provided that
it consents to such assignment in accordance with subsection 10.8(a)), the
Borrower shall execute and deliver to the Agent, new Notes evidencing such
Assignee’s assigned Loans and Commitment and, if the assignor Lender has
retained a portion of its Loans and its Commitment, replacement Notes in the
principal amount of the Commitment retained by the assignor Lender (such Notes
to be in exchange for, but not in payment of, any Notes held by such Lender).
Immediately upon each Assignee’s making its processing fee payment under the
Assignment and Acceptance, this Agreement shall be deemed to be amended to the
extent, but only to the extent, necessary to reflect the addition of the
Assignee and the resulting adjustment of the Commitments arising therefrom. The
Commitment allocated to each Assignee shall reduce such Commitments of the
assignor Lender pro tanto.


The Agent, acting solely for this purpose as a non-fiduciary agent of the
Borrower, shall maintain at one of its offices in New Castle, Delaware a copy of
each Assignment and Acceptance permitted by subparagraph (a) of this Section
10.8 and delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts (and
stated interest) of the Loans owing to, each Lender pursuant to the terms hereof
from time to time (the “Assignment Register”). The entries in the Assignment
Register shall be conclusive absent manifest error, and the Borrower, the Agent
and the Lenders shall treat each Person whose name is recorded in the Assignment
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement. The Assignment Register shall be available for inspection by the
Borrower and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.


(d)    Any Lender may at any time sell to one or more commercial banks or other
Persons not Affiliates of the Borrower (a “Participant”) participating interests
in any Loans, the Commitment of that Lender and the other interests of that
Lender (the “originating Lender”) hereunder and under the other Loan Documents;
provided, however, that (i) the originating Lender’s obligations under this
Agreement shall remain unchanged, (ii) the originating Lender shall remain
solely responsible for the performance of such obligations, (iii) the Borrower,
and the Agent shall continue to deal solely and directly with the originating
Lender in connection with the originating Lender’s rights and obligations under
this Agreement and the other Loan Documents, and (iv) no Lender shall transfer
or grant any participating interest under which the Participant has rights to
approve any amendment to, or any consent or waiver with respect to, this
Agreement or any other Loan Document. Any Lender that sells a participation to
any Person that is a “foreign corporation, partnership or trust” within the
meaning of the Code shall include in its participation agreement with such
Person a covenant by such Person that such Person will comply with the
provisions of Section 9.10 as if such Person


50

--------------------------------------------------------------------------------




were a Lender and provide that the Agent and the Borrower shall be third party
beneficiaries of such covenant.


(e)    Notwithstanding any other provision in this Agreement, any Lender may at
any time create a security interest in, or pledge, all or any portion of its
rights under and interest in this Agreement and any Note held by it in favor of
any Federal Reserve Bank in accordance with Regulation A of the FRB or U.S.
Treasury Regulation 31 CFR §203.14, and such Federal Reserve Bank may enforce
such pledge or security interest in any manner permitted under applicable law.


(f)    Any Lender (a “Granting Lender”) may, with notice to the Agent, grant to
a special purpose funding vehicle (an “SPC”) the option to fund all or any part
of any Loan that such Granting Lender would otherwise be obligated to fund
pursuant to this Agreement. The funding of a Loan by an SPC hereunder shall
utilize the Revolving Credit Commitment of the Granting Lender to the same
extent, and as if, such Loan were funded by such Granting Lender. Each party
hereto hereby agrees that no SPC shall be liable for any indemnity or payment
under this Agreement for which a Lender would otherwise be liable for so long
as, and to the extent, the Granting Lender provides such indemnity or makes such
payment. Notwithstanding anything to the contrary contained in the foregoing or
anywhere else in this Agreement, (i) nothing herein shall constitute a
commitment by any SPC to fund any Loan, (ii) if an SPC elects not to exercise
such option or otherwise fails to fund all or any part of such Loan, the
Granting Lender shall be obligated to fund such Loan pursuant to the terms
hereof, and (iii) the Borrower and Agent shall continue to deal exclusively with
the Granting Lender and any funding by an SPC hereunder shall not constitute an
assignment, assumption or participation of any rights or obligations of the
Granting Lender. Any SPC may disclose on a confidential basis any non-public
information relating to its funding of Loans to any rating agency, commercial
paper dealer or provider of any surety or guarantee to such SPC, provided, as a
condition precedent to such disclosure, (A) such agency, dealer or provider has
delivered to such Granting Lender for the benefit of Borrower a written
confidentiality agreement substantially similar to Section 10.9, and (B)
simultaneous with or prior to such disclosure, such Granting Lender has given
written notice to Borrower of the agency, dealer or provider to which such
disclosure is being made and the contents of such disclosure. This Section may
not be amended without the prior written consent of each Granting Lender, all or
any part of whose Loan is being funded by an SPC at the time of such amendment.


10.9    Confidentiality. Each Lender agrees to hold any confidential information
that it may receive from Borrower or from the Agent on such Borrower’s behalf,
pursuant to this Agreement in confidence, except for disclosure: (a) to legal
counsel and accountants for Borrower or any Lender; (b) to other professional
advisors to Borrower or any Lender, provided that the recipient has delivered to
such Lender a written confidentiality agreement substantially similar to this
Section 10.9; (c) to regulatory officials having jurisdiction over any Lender;
(d) as required by applicable law or legal process or in connection with any
legal proceeding in which any Lender and Borrower are adverse parties; (e) to
Affiliates or agents of such Lender to the extent the Affiliate or agent is
involved in the administration of the credit facilities extended to Borrower and
its Subsidiaries hereunder, provided, however, that (i) as to any such
Affiliate, such Affiliate has delivered to such Lender a written confidentiality
agreement substantially


51

--------------------------------------------------------------------------------




similar to this Section 10.9, and (ii) as to any such agent, such agent has been
informed by such Lender of the confidential nature of such confidential
information and has been instructed by such Lender to maintain the
confidentiality of such confidential information; and (f) to another financial
institution in connection with a disposition or proposed disposition to that
financial institution of all or part of any Lender’s interests hereunder or a
participation interest in the Revolving Loans and/or the Term Loans, each in
accordance with Section 10.8 hereof, provided that the recipient has delivered
to such Lender a written confidentiality agreement substantially similar to this
Section 10.9. Each Lender further agrees that it will not use such confidential
information in any activity or for any purpose other than the administration of
credit facilities extended to Borrower and its Subsidiaries and, without
limitation, will take such steps as are reasonably appropriate to preclude
access to any such confidential information to be obtained by any Person
employed by any Lender, or by an affiliate of any Lender, who is not involved in
the administration of credit facilities extended to Borrower and its
Subsidiaries. For purposes of the foregoing, “confidential information” shall
mean any information respecting Borrower or its Subsidiaries reasonably
specified by Borrower as confidential, other than (i) information filed with any
governmental agency and available to the public, and (ii) information disclosed
by Borrower to any Person not associated with Borrower without a written
confidentiality agreement substantially similar to this Section 10.9. Certain of
the confidential information pursuant to this Agreement is or may be valuable
proprietary information that constitutes a trade secret of Borrower or its
Subsidiaries; neither the provision of such confidential information to any
Lender or the limited disclosures thereof permitted by this Section 10.9 shall
affect the status of any such confidential information as a trade secret of
Borrower and its Subsidiaries. Each Lender, and each other Person who agrees to
be bound by this Section 10.9, acknowledges that any breach of the agreements
contained in this Section 10.9 would result in losses that could not be
reasonably or adequately compensated by money damages. Accordingly, if any
Lender or any other person breaches its obligations hereunder, such Lender or
such other Person recognizes and consents to the right of Borrower, Intermediate
Parent, and/or Broker Subsidiary to seek injunctive relief to compel such Lender
or other Person to abide by the terms of this Section 10.9.


The Agent agrees to provide to the Borrower, upon the Borrower’s request, each
interest rate that is furnished by any Reference Bank to the Agent pursuant to
Section 2.14(b) (each, a “Reference Bank Rate”), which information is to be
treated by the Borrower as confidential except (i) the Borrower may disclose any
actual interest rate payable under this Agreement, and (ii) the Borrower may
disclose any Reference Bank Rate (a) to legal counsel and accountants for
Borrower; (b) to other professional advisors to Borrower, provided that the
recipient has delivered to the Borrower a written confidentiality agreement
substantially similar to this Section 10.9; (c) to regulatory officials having
jurisdiction over the Borrower; (d) as required by applicable law, legal
process, the New York Stock Exchange or any similar self- regulatory exchange of
which Borrower is a member, or in connection with any legal proceeding in which
any Lender and Borrower are adverse parties; (e) to Affiliates or agents of the
Borrower to the extent the Affiliate or agent is involved in the administration
of the credit facilities extended to the Borrower and its Subsidiaries
hereunder, provided, however, that (i) as to any such Affiliate, such Affiliate
has delivered to the Borrower a written confidentiality agreement substantially
similar to this Section 10.9, and (ii) as to any such agent, such agent has been
informed by the Borrower of the confidential nature of such confidential
information and has been instructed by the Borrower to maintain the
confidentiality of such Reference Bank Rate.


52

--------------------------------------------------------------------------------




The Borrower further agrees that it will not use such confidential information
in any activity or for any purpose other than the administration of this
Agreement and, without limitation, will take such steps as are reasonably
appropriate to preclude access to any such confidential information to be
obtained by any Person employed by the Borrower, or by an affiliate of the
Borrower, who is not involved in the administration of this Agreement.


10.10    Notification of Addresses, Lending Offices, Etc. Each Lender shall
notify the Agent in writing of any changes in the address to which notices to
the Lender should be directed, of addresses of any Lending Office, of payment
instructions in respect of all payments to be made to it hereunder and of such
other administrative information as the Agent shall reasonably request.


10.11    Counterparts. This Agreement may be executed in any number of separate
counterparts, each of which, when so executed, shall be deemed an original, and
all of said counterparts taken together shall be deemed to constitute but one
and the same instrument. Delivery of an executed counterpart of a signature page
to this Agreement by telecopier, email or other electronic transmission shall be
effective as delivery of a manually executed counterpart of this Agreement.


10.12    Severability. The illegality or unenforceability of any provision of
this Agreement or any instrument or agreement required hereunder shall not in
any way affect or impair the legality or enforceability of the remaining
provisions of this Agreement or any instrument or agreement required hereunder.


10.13    No Third Parties Benefited. This Agreement is made and entered into for
the sole protection and legal benefit of the Borrower, the Lenders, the Agent
and the Arrangers, and their permitted successors and assigns, and no other
Person shall be a direct or indirect legal beneficiary of, or have any direct or
indirect cause of action or claim in connection with, this Agreement or any of
the other Loan Documents.


10.14
Governing Law and Jurisdiction.



(a)    THIS AGREEMENT AND THE NOTES SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF CALIFORNIA; PROVIDED THAT THE AGENT AND
THE LENDERS SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.


(b)    EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT
COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION,
WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST
ANY OTHER PARTY HERETO OR ANY AGENT-RELATED PARTY IN ANY WAY RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR
THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF CALIFORNIA THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY, AND OF THE UNITED
STATES DISTRICT COURT OF THE NORTHERN DISTRICT OF CALIFORNIA OR THE SOUTHERN
DISTRICT OF NEW


53

--------------------------------------------------------------------------------




YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING
MAY BE HEARD AND DETERMINED IN SUCH CALIFORNIA OR NEW YORK STATE COURT OR, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF
THE BORROWER, THE AGENT AND THE LENDERS IRREVOCABLY WAIVES ANY OBJECTION,
INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM
NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION
OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS AGREEMENT OR ANY DOCUMENT
RELATED HERETO.


10.15
Waiver of Jury Trial.



(a)    TO THE FULL EXTENT PERMITTED BY LAW, THE BORROWER, THE LENDERS AND THE
AGENT EACH WAIVE THEIR RESPECTIVE RIGHTS TO A TRIAL BY JURY OF ANY CLAIM OR
CAUSE OF ACTION BASED UPON OR ARISING OUT OF OR RELATED TO THIS AGREEMENT, THE
OTHER LOAN DOCUMENTS, OR THE TRANSACTION CONTEMPLATED HEREBY OR THEREBY, IN ANY
ACTION, PROCEEDING OR OTHER LITIGATION OF ANY TYPE BROUGHT BY ANY OF THE PARTIES
AGAINST ANY OTHER PARTY OR ANY AGENT-RELATED PERSON, PARTICIPANT OR ASSIGNEE,
WHETHER WITH RESPECT TO CONTRACT CLAIMS, TORT CLAIMS, OR OTHERWISE. TO THE FULL
EXTENT PERMITTED BY LAW, THE BORROWER, THE LENDERS AND THE AGENT EACH AGREE THAT
ANY SUCH CLAIM OR CAUSE OF ACTION SHALL BE TRIED BY A COURT TRIAL WITHOUT A
JURY. WITHOUT LIMITING THE FOREGOING, THE PARTIES FURTHER AGREE THAT THEIR
RESPECTIVE RIGHT TO A TRIAL BY JURY IS WAIVED BY OPERATION OF THIS SECTION AS TO
ANY ACTION, COUNTERCLAIM OR OTHER PROCEEDING WHICH SEEKS, IN WHOLE OR IN PART,
TO CHALLENGE THE VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS OR ANY PROVISION HEREOF OR THEREOF. THIS WAIVER SHALL APPLY TO ANY
SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS.


(b)    WITHOUT INTENDING IN ANY WAY TO LIMIT THE PARTIES’ AGREEMENT IMMEDIATELY
ABOVE TO WAIVE THEIR RESPECTIVE RIGHT TO A TRIAL BY JURY, if such waiver of the
right to a trial by jury is not enforceable, the parties hereto agree that any
and all disputes or controversies of any nature between the Borrower, on the one
hand, and any one or more of the other parties to this Agreement, on the other,
arising out of this Agreement at any time shall be decided by a reference to a
private judge, mutually selected by the parties to such dispute (or, if they
cannot agree, by the Presiding Judge of the California Superior Court in and for
the County of San Francisco) appointed in accordance with California Code of
Civil Procedure Section 638 (or pursuant to comparable provisions of federal law
if the dispute falls within the exclusive jurisdiction of the federal courts),
sitting without a jury, in San Francisco County, California; and the parties
hereby submit


54

--------------------------------------------------------------------------------




to the jurisdiction of such court. The reference proceedings shall be conducted
pursuant to and in accordance with the provisions of California Code of Civil
Procedure §§ 638 through 645.1, inclusive. The private judge shall have the
power, among others, to grant provisional relief, including without limitation,
entering temporary restraining orders, issuing preliminary and permanent
injunctions and appointing receivers. All such proceedings shall be closed to
the public and confidential, and all records relating thereto shall be
permanently sealed. If during the course of any dispute, a party desires to seek
provisional relief, but a judge has not been appointed at that point pursuant to
the judicial reference procedures, then such party may apply to the California
Superior Court in and for the County of San Francisco for such relief. The
proceeding before the private judge shall be conducted in the same manner as it
would be before a court under the rules of evidence applicable to judicial
proceedings. The parties shall be entitled to discovery which shall be conducted
in the same manner as it would be before a court under the rules of discovery
applicable to judicial proceedings. The private judge shall oversee discovery
and may enforce all discovery rules and orders applicable to judicial
proceedings in the same manner as a trial court judge. The parties agree that
the selected or appointed private judge shall have the power to decide all
issues in the action or proceeding, whether of fact or of law, and shall report
a statement of decision thereon pursuant to the California Code of Civil
Procedure § 644(a). Nothing in this paragraph shall limit the right of any party
at any time to exercise self-help remedies, foreclose against collateral (if
any), or obtain provisional remedies. The private judge shall also determine all
issues relating to the applicability, interpretation, and enforceability of this
paragraph.


10.16     Entire Agreement. This Agreement, together with the other Loan
Documents, embodies the entire agreement and understanding among the Borrower,
the Lenders and the Agent, and supersedes all prior or contemporaneous
agreements and understandings of such Persons, verbal or written, relating to
the subject matter hereof and thereof.


10.17     Headings. Articles and Section headings in this Agreement are included
herein for the convenience of reference only.


10.18     USA Patriot Act. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies each borrower, guarantor or
grantor (the “Loan Parties”), which information includes the name and address of
each Loan Party and other information that will allow such Lender to identify
such Loan Party in accordance with the Act.


10.19     Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:


55

--------------------------------------------------------------------------------




(a)     the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and


(b)
the effects of any Bail-In Action on any such liability, including, if

applicable:


(i)    a reduction in full or in part or cancellation of any such
liability;


(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or


(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.


The following terms have the following meanings:


Bail-In Action:
The exercise of any Write-Down and Conversion Powers by the applicable EEA
Resolution Authority in respect of any liability of an EEA Financial
Institution.



Bail-In Legislation:
With respect to any EEA Member Country implementing Article 55 of Directive
2014/59/EU of the European Parliament and of the Council of the European Union,
the implementing law for such EEA Member Country from time to time which is
described in the EU Bail-In Legislation Schedule.



EEA Financial
Institution:
(a) Any credit institution or investment firm established in any EEA Member
Country which is subject to the supervision of an EEA Resolution Authority, (b)
any entity established in an EEA Member Country which is a parent of an
institution described in clause (a) of this definition, or (c) any financial
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.



EEA Member
Country:
Any of the member states of the European Union, Iceland, Liechtenstein, and
Norway.



EEA Resolution


56

--------------------------------------------------------------------------------




Authority:
Any public administrative authority or any Person entrusted with public
administrative authority of any EEA Member Country (including any delegee)
having responsibility for the resolution of any EEA Financial Institution.



EU Bail-In Legislation
Schedule:
The EU Bail-In Legislation Schedule published by the Loan Market Association (or
any successor Person), as in effect from time to time.



Loan Market
Association:
The London trade association, which is the self-described authoritative voice of
the syndicated loan markets in Europe, the Middle East and Africa.



Write-Down and
Conversion Powers:
With respect to any EEA Resolution Authority, the write-down and conversion
powers of such EEA Resolution Authority from time to time under the Bail-In
Legislation for the applicable EEA Member Country, which write-down and
conversion powers are described in the EU Bail-In Legislation Schedule.



(SIGNATURE PAGE FOLLOWS)
            












57

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Agreement by their
duly authorized officers as of the date first above written.


    
Borrower:
 
 
THE CHARLES SCHWAB CORPORATION
 
 
By:
/s/ William F. Quinn
Name:
William F. Quinn
Title:
Senior Vice President and Treasurer







--------------------------------------------------------------------------------




                
Lenders:
 
 
CITIBANK, N.A., as Agent and
individually as Lender
 
 
By:
/s/ Maureen Maroney
Name:
Maureen Maroney
Title:
Vice President
 
 
JPMORGAN CHASE BANK, N.A.
 
 
By:
/s/ Victoria Teterceva
Name:
Victoria Teterceva
Title:
Vice President
 
 
BANK OF AMERICA, N.A.
 
 
By:
/s/ Maryanne Fitzmaurice
Name:
Maryanne Fitzmaurice
Title:
Director
 
 
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH
 
 
By:
/s/ Doreen Barr
Name:
Doreen Barr
Title:
Authorized Signatory
 
 
By:
/s/ Komal Shah
Name:
Komal Shah
Title:
Authorized Signatory
 
 
THE BANK OF NEW YORK MELLON
 
 
By:
/s/ Matthew Thigpen
Name:
Matthew Thigpen
Title:
Vice President















--------------------------------------------------------------------------------




                
WELLS FARGO BANK, NATIONAL ASSOCIATION
 
 
By:
/s/ James Mastroianna
Name:
James Mastroianna
Title:
Director
 
 
GOLDMAN SACHS BANK USA
 
 
By:
/s/ Ryan Durkin
Name:
Ryan Durkin
Title:
Authorized Signatory
 
 
HSBC BANK USA, NATIONAL ASSOCIATION
 
 
By:
/s/ Johann Matthai
Name:
Johann Matthai
Title:
Director
 
 
LLOYDS BANK CORPORATE MARKETS PLC
 
 
By:
/s/ Kamala Basdeo
Name:
Kamala Basdeo
Title:
Assistant Manager
 
 
By:
/s/ Tina Wong
Name:
Tina Wong
Title:
Assistant Manager
 
 
MORGAN STANLEY BANK, N.A.
 
 
By:
/s/ Michael King
Name:
Michael King
Title:
Authorized Signatory
 
 
STATE STREET BANK AND TRUST COMPANY
 
 
By:
/s/ Busola Laguda
Name:
Busola Laguda
Title:
Vice President







    
                            




--------------------------------------------------------------------------------




                
U.S. BANK NATIONAL ASSOCIATION
 
 
By:
/s/ Ferris Joanis
Name:
Ferris Joanis
Title:
Vice President









--------------------------------------------------------------------------------




Schedule 1
 
LENDERS’ COMMITMENTS
 
 
The Charles Schwab Corporation $750,000,000 Credit Agreement (364-Day
Commitment) dated
as of May 31, 2019.
 
 
 
 
 
 
Lender Commitment Amount
1. Citibank, N.A.
1.
$75,000,000
2. JPMorgan Chase Bank, N.A.
2.
$75,000,000
3. Bank of America, N.A.
3.
$67,500,000
4. Credit Suisse AG, Cayman Islands Branch
4.
$67,500,000
5. The Bank of New York Mellon
5.
$67,500,000
6. Wells Fargo Bank, National Association
6.
$67,500,000
7. Goldman Sachs Bank USA
7.
$55,000,000
8. HSBC Bank USA, National Association
8.
$55,000,000
9. Lloyds Bank Corporate Markets Plc
9.
$55,000,000
10. Morgan Stanley Bank, N.A.
10.
$55,000,000
11. State Street Bank and Trust Company
11.
$55,000,000
12. U.S. Bank National Association
12.
$55,000,000
 
 
 
 
 
 
Total
 
$750,000,000







--------------------------------------------------------------------------------





Schedule 2


LIST OF BORROWING AGREEMENTS


1.     $750,000,000 Credit Agreement (364-Day Commitment) dated as of June 1,
2018 among the Borrower, the lenders party thereto, and Citibank, N.A., as
administrative agent for such lenders.
 






--------------------------------------------------------------------------------





Schedule 6.2
COMPLIANCE CERTIFICATE
I,________________, certify that I am the ____________________________ of The
Charles Schwab Corporation (the “Borrower”), and that as such I am authorized to
execute this Compliance Certificate on behalf of the Borrower, and do hereby
further certify on behalf of the Borrower that:


1.    I have reviewed the terms of that certain Credit Agreement (364-Day
Commitment) dated as of May 31, 2019 among the Borrower, the financial
institutions named therein (the “Lenders”) and Citibank, N.A., as Agent for the
Lenders (the “Credit Agreement”), and I have made, or have caused to be made by
employees or agents under my supervision, a detailed review of the transactions
and conditions of the Borrower during the accounting period covered by the
financial statements dated_______________, 20___ that are deemed delivered to
the Agent pursuant to Section 6.2 of the Credit Agreement.


2.    The examination described in paragraph 1 did not disclose, and I have no
knowledge of the existence of any condition or event which constitutes a Default
or Event of Default during or at the end of the accounting period covered by the
attached financial statements or as of the date of this Compliance Certificate,
except as set forth below.


3.    Schedule I attached hereto sets forth financial data and computations
evidencing compliance with the covenants set forth in Sections 7.1 and 7.2 of
the Credit Agreement, all of which data and computations are true, complete and
correct. Capitalized terms not otherwise defined herein are defined in the
Credit Agreement.


4.    Described below are the exceptions, if any, to paragraph 2 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, is taking, or proposes to
take with respect to each such condition or event.


The foregoing certifications, together with the computations set forth in
Schedule I hereto are made and delivered this ____day of_____________20___.




By:
 
Name:
 
Title:
 



 






--------------------------------------------------------------------------------







The Charles Schwab Corporation


Credit Agreement (364-Day Commitment)
Dated as of May 31, 2019


Schedule I
to
Compliance Certificate
(Dollars in Thousands)


1.    Net Capital Ratio of the Broker Subsidiary.


Requirement: Broker Subsidiary - month-end ratio not less than 5%.




Net Capital Ratio for Broker Subsidiary


Month                Month-end Ratio














2.    Minimum Stockholders’ Equity of Borrower.


Requirement: As of     , 20     , required Minimum Stockholders’ Equity is
the greater of (a) $14,600,000,000 or (b) $14,600,000,000 plus 50% of the sum of
cumulative Net Earnings for each fiscal quarter commencing with the fiscal
quarter ended June 30, 2019.
    




--------------------------------------------------------------------------------





Schedule 10.2


NOTICES


If to the Borrower:
 
 
 
If by U.S. mail:
The Charles Schwab Corporation
 
Treasury Department
 
Attn: William F. Quinn or Successor
 
211 Main Street (Mail Stop SF211MN-03-309)
 
San Francisco, CA 94105
 
 
If by hand delivery
 
(including courier
 
and overnight
 
messenger service):
The Charles Schwab Corporation
 
Treasury Department
 
Attn: William F. Quinn or Successor
 
211 Main Street, 3rd Floor
 
San Francisco, CA 94105
 
 
Telephone:
(415) 667-7337
Facsimile:
(415) 667-8565



If to the Agent:


See information under Citibank, N.A. in table below pertaining to Lenders.


If to the Lenders:


Credit Contact
Operations Contact
Lending Office
Payment Instructions
Bank of America, N.A.
One Bryant Park, 18th Floor
New York, NY 10036
Attention: Maryanne Fitzmaurice
                 Director
(646) 556-0343
Fax: 704 683-9184
Bank of America, N.A.
901 S. Main St.
Dallas, TX 75202
Attention: Tammi Reddy
(415) 436-3685 ext. 65843
Fax: (312) 453-5129


Bank of America, N.A.
2001 Clayton Road
Concord, California 94520
Bank of America, N.A.
ABA #: 026009593
Charlotte, NC
Acct #: 4426457864
Attention: Bilateral Clearing Account
Ref: Charles Schwab Corporation
The Bank of New York Mellon
BNY Mellon Center
500 Grant Street
Pittsburgh, PA 15258
Attention: Amanda Rae Stone
                   Vice President
(412) 234-1105
Fax: (412) 234-6112


The Bank of New York Mellon
6023 Airport Road
Oriskany, NY 13424
Attention: Mikila Richards
(315) 765-4783
Fax: (315) 765-4783


The Bank of New York
Mellon
240 Greenwich Street
New York, NY 10286


The Bank of New York
ABA #: 021-000-018
Acct #: GLA111-231
Acct name: Broker Services
Ref: Charles Schwab Corporation





--------------------------------------------------------------------------------




Credit Contact
Operations Contact
Lending Office
Payment Instructions
Citibank, N.A.
388 Greenwich Street
New York, NY 10013
Attention: Dane Graham
                 Director
(212) 816-8219
Fax: (212) 816-1212


Citibank, N.A.
1615 Brett Road, Bldg #3
New Castle, DE 19720
Attention: Investor Relations (302) 894-6010
Fax: (212) 994-0961
Citibank, N.A.
399 Park Avenue
New York, NY 10043


Citibank NA
ABA #: 021-000-089
New York, NY
Acct #: 36852248
Acct Name: Agency/Medium Term Finance
Ref: The Charles Schwab
Corporation


Credit Suisse AG, Cayman
Islands Branch
Eleven Madison Avenue
New York, NY 10010
Attention: Doreen Barr /
                 Michael Del Genio
Phone: (212) 325-9914 /
                  (212) 325-7688
Fax: (212) 325-8615 /


Credit Suisse AG, Cayman
Islands Branch
7033 Louis Stephens Drive
PO Box 110047
Research Triangle Park, NC 27709
Attention: Fay Rollins
                  Loan Closers /
                  Tedrick Kelly
                  Administrator
Phone: (212) 325-9041 /
                  (919) 994-6087
Fax: (866) 469-3871
Credit Suisse AG, Cayman Islands Branch
Eleven Madison Avenue
New York, NY 10010
Credit Suisse
Bank Name: The Bank of New York
ABA #: 021-000-018
New York, NY
Acct #: 890-0492-627
Acct Name: CS Agency Cayman
Ref: The Charles Schwab Corporation
Goldman Sachs Bank USA
Michelle Latzoni
c/o Goldman, Sachs & Co.
30 Hudson Street, 5th Floor
Jersey City, NJ 07302
Email: gsd.link@gs.com
Tel: (212)934-3921
Goldman Sachs Bank USA
c/o Goldman, Sachs & Co.
30 Hudson Street, 5th Floor
Jersey City, NJ 07302
gs-sbd-admin-contacts@ny.email.gs.com
Tel: (212)902-1099
Fax: (917)977-3966
Goldman Sachs Bank USA
200 West Street
New York, NY 10282
Goldman Sachs Bank USA
Swift Code: CITIUS33
Aba: 021000089
Bank Name: Citibank N.A.
City: New York
A/C #: 30627664
Entity Name: Goldman Sachs Bank USA
HSBC Bank USA, National Association
452 Fifth Avenue
New York, NY 10018
Attention: Jeffrey Roth /
                 Stephen J. Contino
Phone: (212) 525-4341 /
                  (212) 525- 7054


HSBC Bank USA, New York
452 Fifth Avenue
New York, NY 10018
Attention: CTLA Lan Admin
Phone: (212) 525-1529 /
Fax: (847) 793- 3415


HSBC Bank USA, National Association
452 fifth Avenue
New York, NY 10018
HSBC Bank USA, National Association
ABA #: 021-000-1088
Acct #: 713011777
Acct Name: NY Loan Agency
Attn: CTLA Laon Admin
Ref: The Charles Schwab Corporation


JPMorgan Chase Bank, N.A.
383 Madison Avenue, Floor 23
New York, NY 10179
Attention: Victoria Teterceva, Vice President
Phone: (212) 270-2372


JPMorgan Chase Bank, N.A.
JPM-Bangalore Loan Operations
Prestige Tech Park, Floor 4
Sarjapur outer Ring Rd, Vathur Hobli
Bangalore, India 560 087
Phone: 91 80 67905014
ext 35014
Fax: (201) 244-3885


JPMorgan Chase Bank, N.A.
500 Stanton Christiana Road, Ops 2, Floor 3
Newark, DE 19713-2107


JPMorgan Chase Bank, N.A.
New York, NY
ABA #: 021000021
Acct #: 9008113381H2832
Acct Name: LS2 Incoming Account
Attn: Loan & Agency
Ref: Charles Schwab
Lloyds Bank Corporate Markets
Plc
1095 Avenue of the Americas,
34th Floor
New York , NY 10036
Attention: Sammy Asoli
                 Vice President
(212) 284-0418
Fax: (212) 930-5098
Lloyds Bank Corporate Markets
Plc
1095 Avenue of the Americas,
34th Floor
New York , NY 10036
Attention: Indira Girisankar /
                  Ramona Rojas
(212) 930-5051/8978
Fax: (212) 930-5098
Lloyds Bank Corporate
Markets Plc
1095 Avenue of the Americas,
34th Floor
New York , NY 10036


Bank of America
International, New York
New York, NY
ABA #: 026-009-593
Acct #: 655-010-1938
Acct Name: Lloyds Bank Corporate
Markets Plc, New York
Ref: Charles Schwab


 
 
 
 



2

--------------------------------------------------------------------------------




Credit Contact
Operations Contact
Lending Office
Payment Instructions
Morgan Stanley Bank, N.A.
750 Seventh Avenue
New York, NY 10019
Attention: Joan Cho
(212) 762-1190
Morgan Stanley Loan Servicing
1300 Thames Street Wharf, 4th Floor
Baltimore, MD 21231
443-627-4355
Fax: 718-233-2140


Morgan Stanley Bank, N.A.
One Utah Center
201 South Main Street, 5th Floor
Salt Lake, City, UT 84111
MS BANK NA USD
Citibank, N.A.
New York, NY 10043
ABA #: 021-000-089
Acct #: 3044-0947
Acct Name: Morgan Stanley Bank, N.A.
Ref: The Charles Schwab
Corporation
Attn: Morgan Stanley Loan Servicing
State Street Bank and Trust Company
1 Iron Street, M/S CCB 0900
Boston, MA 02210
Attention: Andrei Bourdine
                  Vice President /
                  Deirdre Holland
                  Managing Director
(617) 662-8827 / 8608
State Street Bank and Trust Company
1 Iron Street, M/S CCB 0901
Boston, MA 02210
Attention: Peter Connolly
(617) 662-8588
Fax: (617) 988-6677
State Street Bank and Trust Company
1 Iron Street, M/S CCB 0900
Boston, MA 02210
State Street Bank and Trust Company, Boston, MA
ABA#: 011-000-028
Acct #: 0006-332-1
Acct. Name: IS Loan Operations / CSU Internal
Ref: The Charles Schwab Corporation
Attn: Peter Connolly, ext 617-662- 8588
U.S. Bank National Association
461 Fifth Avenue, 7th Floor
New York, NY 10017-6234
Attention: Angela (Zhanglan) Cheng, Portfolio Manager
(917) 326-3101
Angela.cheng@usbank.com
U.S. Bank National Association
400 City Center
Oshkosh, WI 54901
CLS Syndication Services Team – East
(920) 237-7601
Fax: (920) 237-7993
U.S. Bank National Association
800 Nicollet Mall
Minneapolis, MN 55402


U.S. Bank National Association
ABA#: 091000022
Acct. #: 0068542160600
Account Name: CLS Syndication Services GL Acct.
Ref.: Charles Schwab Corporation (Type of pymt)
Attn: CLS Syndication Team
Wells Fargo Bank,
National Association
301 S. College Street, 11th Floor MAC D1053-115
Charlotte, NC 28202
Attention: James Mastroianna
                 Vice President
                 Portfolio Manager
                 Financial Institutions
                 Group
(612)-67-8120
james.a.mastroianna@wellsfarg
o.com
Wells Fargo Bank,
National Association
1700 Lincoln Street, 5th Floor
MAC C7300-059
Denver, CO 80203-4500
Attention: Dorothy Cardenas
                  Loan Servicing Spec.
(303) 863-5917
Fax: (303) 863-2729


Wells Fargo Bank,
National Association
90 South 7th Street, 7th Floor
MAC N9305-075
Minneapolis, MN 55402-3903


Wells Fargo Bank,
National Association
ABA #: 121000248
Acct #: 00029694050720
Account Name: WLS Denver
Attn: Dorothy Cardenas
Ref: Charles Schwab


 
 
 
 









3

--------------------------------------------------------------------------------





EXHIBIT A-1


REVOLVING NOTE




$________(Amount of Commitment)                        Date: May 31, 2019
For Value Received, The Charles Schwab Corporation (“Schwab”) hereby promises to
pay to the order of_________________(the “Lender”) to Citibank, N.A., as Agent,
at Agent’s office located at 388 Greenwich Street, New York, New York 10013, for
the account of the applicable Lending Office of the Lender, the principal amount
of ____________________     ($___________    ) or the aggregate amount of all
Revolving Loans made to Schwab by the Lender, whichever is less, on May 29,
2020. The undersigned also promises to pay interest on the unpaid principal
amount of each Borrowing from the date of such Borrowing until such principal
amount is paid, at the rates per annum, and payable at such times, as are
specified in the Credit Agreement. This Note shall be subject to the terms of
the Credit Agreement, and all principal and interest payable hereunder shall be
due and payable in accordance with the terms of the Credit Agreement.


Schwab hereby authorizes the Lender to endorse on the Schedule attached to this
Note the amount and Type of Revolving Loans made to Schwab by the Lender and all
renewals, conversions, and payments of principal amounts in respect of such
Revolving Loans, which endorsements shall, in the absence of manifest error, be
conclusive as to the outstanding principal amount of all such Revolving Loans,
provided, however, that the failure to make such notation with respect to any
Revolving Loans or payments shall not limit or otherwise affect the obligation
of Schwab under the Credit Agreement or this Note.


This Note is the Revolving Note referred to in the Credit Agreement (364-Day
Commitment), dated as of May 31, 2019 among Schwab, the Lender, certain other
Lenders party thereto, and Citibank, N.A., as Agent for the Lenders (the “Credit
Agreement”). Terms defined in the Credit Agreement are used herein with the same
meanings. The Credit Agreement, among other things, contains provisions for
acceleration of the maturity of this Note, upon the happening of certain stated
events and also for prepayments on account of the principal of this Note prior
to the maturity of this Note upon the terms and conditions specified in the
Credit Agreement.


Principal and interest payments shall be in money of the United States of
America, lawful at such times for the satisfaction of public and private debts,
and shall be in immediately available funds.


Schwab promises to pay the costs of collection, including reasonable attorney’s
fees, if default is made in the payment of this Note.


The terms and provisions of this Note shall be governed by the applicable laws
of the State of California.




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has caused this Note to be executed by its
officers thereunto duly authorized and directed by appropriate corporate
authority.


The Charles Schwab Corporation
By:
 
Name:
 
Title:
 





2

--------------------------------------------------------------------------------




EXHIBIT A-1


SCHEDULE TO REVOLVING NOTE
Date
Made,
Continued,
Converted,
or Paid
Type of
Loan




Amount
of Loan
Amount of Principal Continued, Converted,
or Paid
Unpaid
Principal
Balance of Revolving
Note


Name of
Person
Making
Notation
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





3

--------------------------------------------------------------------------------





EXHIBIT A-2


TERM NOTE




Date: May 31, 2019


FOR VALUE RECEIVED, the undersigned, The Charles Schwab Corporation (“Schwab”)
hereby promises to pay to the order of____________________(the “Lender”) to
Citibank, N.A., as Agent, at the Agent’s office located at 388 Greenwich Street,
New York, New York 10013, for the account of the applicable Lending Office of
the Lender, the principal amount of each Term Loan made by the Lender to Schwab
pursuant to the terms of the Credit Agreement (364-Day Commitment), dated as of
May 31, 2019, as amended, among Schwab, the Lender, certain other Lenders party
thereto, and Citibank, N.A., as Agent for the Lenders (the “Credit Agreement”),
as shown in the schedule attached hereto and any continuation thereof, in lawful
money of the United States and in immediately available funds on the Term Loan
Maturity Date for such Term Loan. The undersigned also promises to pay interest
on the unpaid principal amount of each Term Loan from the date of such Term Loan
until such principal amount is paid, in like money, at said office for the
account of the Lender’s applicable Lending Office, at the rates per annum, and
payable at such times as are specified in the Credit Agreement. This Term Note
shall be subject to the terms of the Credit Agreement and all principal and
interest payable hereunder should be due and payable in accordance with the
terms of the Credit Agreement. Terms defined in the Credit Agreement are used
herein with the same meanings.


This Term Note is one of the Term Notes referred to in, and is entitled to the
benefits of, the Credit Agreement. The Credit Agreement, among other things,
contains provisions for acceleration of the maturity of this Term Note upon the
happening of certain stated events and also for prepayments on account of
principal hereof prior to the maturity of the Term Note upon the terms and
conditions specified in the Credit Agreement.


Schwab promises to pay costs of collection, including reasonable attorney’s
fees, if default is made in the payment of this Note.


The terms and provisions of this Term Note shall be governed by the applicable
laws of the State of California.


IN WITNESS WHEREOF, the undersigned has caused this Term Note to be executed by
its officer thereunto duly authorized and directed by appropriate corporate
authority.


The Charles Schwab Corporation
By:
 
Name:
 
Title:
 











--------------------------------------------------------------------------------




EXHIBIT A-2


SCHEDULE TO TERM NOTE


Date
Made,
Continued, Converted,
or Paid


Type of
Loan


Amount of Loan


Term Loan Maturity Date
Amount of Principal Continued, Converted,
or Paid
Unpaid Principal Balance of Term Note


Name of
Person
Making Notation
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 




2

--------------------------------------------------------------------------------





EXHIBIT B


BORROWING ADVICE




1.    This Borrowing Advice is executed and delivered by The Charles Schwab
Corporation (“Borrower”) to you pursuant to that certain Credit Agreement dated
as of May 31, 2019 (the “Credit Agreement”), entered into by Borrower, Citibank,
N.A. (“Citibank”) and certain other Lenders parties thereto, collectively with
Citibank (the “Lenders”) and Citibank as Agent for the Lenders (herein “Agent”).
Terms defined in the Credit Agreement and not otherwise defined herein are used
herein as defined in the Credit Agreement.


2.    Borrower hereby requests that the Lenders make a Revolving [or Term Loan]
for the account of Borrower (at_______________, Account No._________________)
pursuant to Section 2.4 of the Credit Agreement as follows:


(a)
Amount of Revolving [or Term Loan]:______________________.



(b)
Borrowing Date of Revolving [or Term Loan]:_________________.



(c)
[If a Revolving Loan] Type of Revolving Loan (check one only):



________ Eurodollar Rate with________- day Interest Period
________ Base Rate


(d)
[If a Term Loan] Type of Term Loan (check one only):



________ Eurodollar Rate with initial ________- day Interest Period
________ Base Rate


(e)
[If a Term Loan] Maturity Date of Term Loan:_________________.



3.    Following this request for a Revolving Loan [or Term Loan], the aggregate
outstanding amount of all Revolving Loans and Term Loans will not exceed the
aggregate amount of the Commitments.




--------------------------------------------------------------------------------




4.
This Borrowing Advice is executed on______________by the Borrower.





BORROWER:
THE CHARLES SCHWAB CORPORATION, a Delaware Corporation
By:
 
Name:
 
Title:
 





2

--------------------------------------------------------------------------------





EXHIBIT C

NOTICE OF CONVERSION/CONTINUATION
Dated as of: _________________


Citibank, N.A., as Agent
___________________________
___________________________




Ladies and Gentlemen:


This irrevocable Notice of Conversion/Continuation (this “Notice”) is delivered
to you under the Credit Agreement (364-Day Commitment) dated as of May 31, 2019
(as amended, restated or otherwise modified, the “Credit Agreement”) by and
among The Charles Schwab Corporation, a Delaware corporation (the “Company”)
(herein “Borrower”); and Citibank, N.A., a Delaware corporation (herein
“Citibank”) and the other Lenders signatory thereto (together with Citibank,
collectively “Lenders”), and Citibank as agent for the Lenders (herein “Agent”).


1.    This Notice is submitted for the purpose of:


(check one and complete applicable information in accordance with the Credit
Agreement)


[__]    Converting or [__] continuing all or a portion of the following type of
Loan:


(a)
(check, as applicable)

    
Base Rate Loan ____________________;
Eurodollar Rate Loan ________________.


(b)
The aggregate outstanding principal balance of the above Loan is
$_________________.



(c)
As applicable, the last day of the current Interest Period for such Loan is
__________________.



(d)
The principal amount of such Loan to be [converted or continued] is
$_________________.



(e)
Such principal amount should be converted/continued into the following type of
Loan:

    
Base Rate Loan ____________________;
Eurodollar Rate Loan ________________.


(f)
The requested effective date of the [conversion/continuation] of such Loan is
_____________________.



(g)
As applicable, the requested Interest Period applicable to the new Loan is
_____________________.





--------------------------------------------------------------------------------






2.    No Default or Event of Default under the Credit Agreement has occurred and
is continuing or will be caused by the advance requested hereby.


3.    The representations and warranties set forth in Section 5 of the Credit
Agreement are true and correct as if made on the date hereof (except for such
representations and warranties as expressly relate to a prior date).


Capitalized terms used herein which are not defined herein shall have the
respective meanings set forth in the Credit Agreement.


IN WITNESS WHEREOF, the undersigned officer of the Company has executed this
Notice of Conversion/Continuation this ___ day of __________, _____.


    
THE CHARLES SCHWAB CORPORATION
 
 
By:
 
Name:
 
Title:
 
 
[must be signed by an Authorized Officer]





2

--------------------------------------------------------------------------------





EXHIBIT D


COMMITMENT AND TERMINATION DATE EXTENSION REQUEST


[Bank name and address]                [Date]


Reference is made to that certain Credit Agreement (364-Day Commitment) dated as
of May 31, 2019 (“Credit Agreement”) entered into by The Charles Schwab
Corporation (“Borrower”), Citibank, N.A., as Agent and Lenders party thereto.
Terms defined in the Credit Agreement and not otherwise defined herein are used
herein as defined in the Credit Agreement.


Pursuant to Section 2.11 of the Credit Agreement, Borrower hereby requests Agent
to obtain each Lender’s agreement to the extension of such Lender’s Commitment
presently in effect, in the amount of $[specify amount of existing Commitment],
and the Termination Date presently in effect, for an additional 364 days.


Agent’s execution of a copy of this letter in the space provided below and the
transmission of such executed copy to Borrower shall constitute all Lenders’
acceptance of Borrower’s request and all Lenders’ agreement to the 364-day
extension sought herein. More specifically, upon the execution of a copy of this
letter by Agent on behalf of Lenders and the transmission thereof to Borrower
within 15 days after Agent’s receipt of this letter, (1) the Termination Date as
defined in Section 2.11 of the Credit Agreement shall be extended 364 days and
deemed changed to ___________________, and (2) all other dates appearing in the
Credit Agreement that are referred to in Section 2.11 of the Credit Agreement
shall correspondingly be extended 364 days.


This Commitment and Termination Date Extension Request is executed by Borrower
on ________________.
                    
BORROWER:
 
THE CHARLES SCHWAB CORPORATION,
a Delaware Corporation
 
 
By:
 
Name:
 
Title:
 



ACCEPTED AND AGREED:
Agent, on Behalf of Lenders
By:
 
Name:
 
Title:
 







--------------------------------------------------------------------------------





EXHIBIT E

BORROWER’S OPINION OF COUNSEL


[Arnold & Porter Kaye Scholer LLP Letterhead]




[Date]


Citibank, N.A., as Agent
___________________________
___________________________


Re:
Credit Agreement (364-Day Commitment), dated May 31, 2019, among

The Charles Schwab Corporation, Citibank, N.A., as Agent

and the Lenders party thereto




Ladies and Gentlemen:


This opinion is delivered at the request of The Charles Schwab Corporation to
you in your capacity as Agent, on behalf of the Lenders, under the Credit
Agreement (364-Day Commitment) dated as of May 31, 2019 (the “Credit Agreement”)
among The Charles Schwab Corporation, a Delaware corporation (“Borrower”),
Citibank, N.A., as the Administrative Agent and the Lenders signatories thereto
(each a “Lender” and collectively, the “Lenders”). This opinion letter speaks as
of close of business on May 31, 2019 (hereafter the “operative date”).


We have acted as special counsel to Borrower in connection with the Credit
Agreement. In such capacity we have examined originals, or copies represented to
us by Borrower to be true copies, of the Credit Agreement; and we have obtained
such certificates of such responsible officials of Borrower and of public
officials as we have deemed necessary for purposes of this opinion. We have
assumed without investigation the genuineness of all signatures on original
documents, the authenticity of all documents submitted to us as originals, the
conformity to original documents of all documents submitted to us as photostatic
copies of originals, and the accuracy and completeness of all corporate records
certified to us by the Borrower to be accurate and complete. We have further
assumed that the Credit Agreement is binding upon and enforceable against the
Agent and the Lenders. As to factual matters, we have relied upon the
representations and warranties contained in and made pursuant to the Credit
Agreement.


Capitalized terms not otherwise defined herein have the meanings given for such
terms in the Credit Agreement. For the purpose of this opinion, “Loan Documents”
as used herein means the Credit Agreement and the Notes.


Based upon the foregoing and in reliance thereon, and subject to the exceptions
and qualifications set forth herein, we are of the opinion that:


1.    Borrower is a corporation duly formed, validly existing, and in good
standing under the laws of Delaware.




--------------------------------------------------------------------------------




2.     Borrower has all requisite corporate power and authority to execute,
deliver and perform all of its obligations under the Loan Documents.


3.    Each Loan Document has been duly authorized, executed and delivered by
Borrower. Each Loan Document constitutes the legal, valid and binding obligation
of Borrower, enforceable against Borrower in accordance with its terms, except
as such validity, binding nature or enforceability may be limited by:


(a)    the effect of applicable federal or state bankruptcy, reorganization,
insolvency, fraudulent conveyance, moratorium or other similar laws and court
decisions relating to or affecting creditors’ rights generally;


(b)    the effect of legal and equitable principles upon the availability of
creditors’ remedies, regardless of whether considered in a proceeding in equity
or at law;


(c)    the effect of California judicial decisions involving statutes or
principles of equity which have held that certain covenants or other provisions
of agreements, including without limitation those providing for the acceleration
of indebtedness due under debt instruments upon the occurrence of events therein
described, are unenforceable under circumstances where it cannot be demonstrated
that the enforcement of such provisions is reasonably necessary for the
protection of the lender, has been undertaken in good faith under the
circumstances then existing, and is commercially reasonable;


(d)    the effect of Section 1670.5 of the California Civil Code, which provides
that a court may refuse to enforce a contract or may limit the application
thereof or any clause thereof which the court finds as a matter of law to have
been unconscionable at the time it was made;


(e)    the unenforceability, under certain circumstances, of provisions
purporting to require the award of attorneys’ fees, expenses, or costs, where
such provisions do not satisfy the requirements of California Civil Code Section
1717 et seq., or in any action where the lender is not the prevailing party;


(f)    the unenforceability, under certain circumstances, of provisions waiving
stated rights or unknown future rights and waiving defenses to obligations,
where such waivers are contrary to applicable law or against public policy;


(g)    the unenforceability, under certain circumstances, of provisions which
provide for penalties, late charges, additional interest in the event of a
default by the borrower or fees or costs related to such charges;


(h)    the unenforceability, under certain circumstances, of provisions to the
effect that rights or remedies are not exclusive, that every right or remedy is
cumulative and may be exercised in addition to or with any other right or
remedy, or that the election of some particular remedy or remedies does not
preclude recourse to one or another remedy;


(i)    the unenforceability of provisions prohibiting waivers of provisions of
either of the Loan Documents otherwise than in writing to the extent that
Section 1698 of the California Civil Code permits oral modifications that have
been executed;


2

--------------------------------------------------------------------------------




(j)     limitations on the enforceability of release, contribution, exculpatory,
or nonliability provisions, under federal or state securities laws, Sections
1542 and 1543 of the California Civil Code, and any other applicable statute or
court decisions;


(k)    limitations on the enforceability of any indemnity obligations imposed
upon or undertaken by the borrower to the extent that such obligations do not
satisfy the requirements of Sections 2772 et seq. of the California Civil Code
and any judicial decisions thereunder; provided that the limitations and
qualifications set forth in the immediately preceding sub-paragraphs (b) through
(k) do not, in our opinion, render the remedies available to the Lenders under
the Loan Documents inadequate for the practical realization of the primary
rights and benefits reasonably expected by an institutional lender in a
comparable unsecured credit facility transaction governed by California law; and


(l)    the effect of Grafton Partners L.P. v. Superior Court, 36 Cal. 4th 944,
2005 WL 1831995 (Cal. 2005), in which the California Supreme Court held that
predispute contractual waivers of trial by jury are invalid, as well as the
effect of Section 631(d) of the California Code of Civil Procedure, which
provides that a court may, in its discretion upon just terms, allow a trial by
jury although there may have been a waiver of trial by jury.


The foregoing opinions are subject to the following exceptions and
qualifications:


a.    We have not been requested to verify and have not verified the validity,
accuracy, or reasonableness of any of the factual representations contained in
either or both of the Loan Documents, and we express no opinion with respect to
any of such matters.


b.    We are members of the bar of the State of California. We are opining
herein only concerning matters governed by the Federal laws of the United States
of America, the substantive laws of the State of California, and the General
Corporation Law of the State of Delaware, and only with respect to Borrower. We
express no opinion concerning the applicability to either or both of the Loan
Documents, or the effect thereon, of the laws of any other jurisdiction.
Furthermore, we express no opinion with respect to choice of law or conflicts of
law, and none of the opinions stated herein shall be deemed to include or refer
to choice of law or conflict of law.
c.    We express no opinion on any Federal or state securities laws as they may
relate to either or both of the Loan Documents.


d.
We express no opinion as to compliance with the usury laws of any jurisdiction.



The opinions set forth herein are given as of the operative date. We disclaim
any obligation to notify you or any other person or entity after the operative
date if any change in fact and/or law should change our opinion with respect to
any matters set forth herein. This opinion letter is rendered to you in your
capacity as the Agent on behalf of the Lenders under the Credit Agreement and
may not be relied upon, circulated or quoted, in whole or in part, by any other
person or entity (other than the Lenders and a person or entity who becomes an
assignee or successor in interest of any Lender or acquires a participation from
any Lender consistent with the terms of the Loan Documents) and shall not be
referred to in any report or document furnished to any other person or entity
without our prior written consent; provided, however, that the foregoing shall
not preclude any Lender from describing or otherwise disclosing the


3

--------------------------------------------------------------------------------




existence or contents of this letter to (i) any bank regulatory authority having
jurisdiction over such Lender, as required by such authority, (ii) a person or
entity who, in good-faith discussions between such Lender and such person or
entity, is proposed to become an assignee or successor in interest of such
Lender or to acquire a participation from the Bank consistent with the terms of
the Loan Documents, and (iii) counsel to the Agent and the Lenders.


Very truly yours,
 
ARNOLD & PORTER KAYE SCHOLER LLP
 
 
By: _______________________________





4

--------------------------------------------------------------------------------





EXHIBIT F

FORM OF ASSIGNMENT AND ACCEPTANCE




To:    CITIBANK, N.A., as Administrative Agent




Ladies and Gentlemen:




Reference is made to that certain Credit Agreement (364-Day Commitment) dated as
of May 31, 2019 between THE CHARLES SCHWAB CORPORATION, a Delaware corporation
(“Borrower”), Lenders from time to time party thereto, and CITIBANK, N.A., as
Administrative Agent (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement”, the terms defined
therein being used herein as therein defined).


1.    We hereby give you notice of, and request your consent to, the assignment
by _______________________ (the “Assignor”) to __________________ (the
“Assignee”) of _________% of the right, title and interest of the Assignor in
and to the Loan Documents, including, without limitation, the right, title and
interest of the Assignor in and to the Commitment of the Assignor, and all
outstanding Loans made by the Assignor. Before giving effect to such assignment:


(a)
the aggregate amount of the Assignor’s Commitment is $_______________.

(b)
the aggregate principal amount of its outstanding Loans is $_____________.



2.    The Assignee hereby represents and warrants that it has complied with the
requirements of Section 10.8 of the Agreement in connection with this assignment
and acknowledges and agrees that: (a) other than the representation and warranty
that it is the legal and beneficial owner of the Pro Rata Share being assigned
hereby free and clear of any adverse claim, the Assignor has made no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with the
Agreement or the execution, legality, validity, enforceability, genuineness or
sufficiency of the Agreement of any other Loan Document; (b) the Assignor had
made no representation or warranty and assumes no responsibility with respect to
the financial condition of Borrower or the performance by Borrower of the
Obligations; (c) it has received a copy of the Agreement, together with copies
of the most recent financial statements delivered pursuant to Section 6.2
thereof and such other documents and information as it has deemed appropriate to
make its own credit analysis and decision to enter into this Assignment and
Acceptance; (d) it will independently and without reliance upon Administrative
Agent or any Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Agreement; (e) it appoints and authorizes
Administrative Agent to take such action and to exercise such powers under the
Agreement and the other Loan Documents as are delegated to Administrative Agent
by the Agreement and such other Loan Documents; and (f) it will perform in
accordance with their terms all of the obligations which by the terms of the
Agreement are required to be performed by it as a Lender.




--------------------------------------------------------------------------------






3.    The Assignee agrees that, upon receiving your consent to such assignment
and form and after _______________, the Assignee will be bound by the terms of
the Loan Documents, with respect to the interest in the Loan Documents assigned
to it as specified above, as fully and to the same extent as if the Assignee
were a Lender originally holding such interest in the Loan Documents.


4.    The following administrative details apply to the Assignee:


(a)
Credit Contact:
 
 
 
 
 
Assignee name:
 
 
Address:
 
 
 
 
 
Attention:
 
 
Telephone:
 
 
Telecopier:
 

    
(b)
Operations Contact:
 
 
 
 
Assignee name:
 
 
Address:
 
 
 
 
 
Attention:
 
 
Telephone:
 
 
Telecopier:
 



(c)
Lending Office:
 
 
 
 
Assignee name:
 
 
Address:
 
 
 
 



(d)
Payment Instructions:
 
 
 
 
Assignee name:
 
 
ABA No.:
 
 
Account No.:
 
 
Attention:
 
 
Reference:
 



2

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Assignor and the Assignee have caused this Assignment
and Acceptance to be executed by their respective duly authorized officials,
officers or agents as of the date first above mentioned.


    
Very truly yours,
[ASSIGNOR]
 
 
By:
 
Name:
 
Title:
 
 
 
 
 
[ASSIGNEE]
 
 
By:
 
Name:
 
Title:
 



    


We hereby consent to the
foregoing assignment.


THE CHARLES SCHWAB CORPORATION,
as Borrower
By:
 
Name:
 
Title:
 



CITIBANK, N.A.,
as Administrative Agent


By:
 
Name:
 
Title:
 



3